Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 1 of 52

                                                 Dm audy Kurjan
                                               ' 65* 55thstPH D sky
                                            ,; ..r
                                                     Ntw York,syr10019.4944

           5July 2019                                                         5 ...   *      >   .r7'
                                                                                                    : #F=r.v&n 'xv
                                                                               )'it.Qw '
                                                                                       w !
                                                                                             .                        vp.r ex-rm.Rxim
           Clerk oftheCourt                                                                  ..... -...,.,.
                                                                                                              .....

           US DistrictCourt
           400 N.Miam iAve.                                                            JdL 23 2218                                '
                                                                                                                                  .
           M iam i,FL 33128                                                            ANGEL/SLc.)vww
                                                                                      CLERKU S.
           RE:USA v US Stem CellClinicand others, Case 18-cv-61047-UU                 $.D.OFF.LA.DIS'E..
                                                                                                      CuT.
                                                                                                  .
                                                                                                    MI
                                                                                                     AMI

           To w hom itm ay concern:
           Iam writingtoprotestthebelow judgmentand actiontakenonJune25, 2019,by
           U
             .S.DistrictJudgeUrsulaUngarooftheSouthernDistrictofFlorida, issuingan Order
           andInjunctionthatgenerallyprohibitsUSStem Cell, Inc.,US Stem CellClinic,LLC
           and othersfrom receiving, processing,and distributingSVF Product am ong other
                                                                           ,
           actions.ThisOrderalsorequiresthat''gwjithin thirty (30)calendardaysafterthe
           entry ofthis Order,Defendants, underFDA'Ssupervision, shalldestroy any and a11
           SVF Productthatisin Defendants'possession, custody,orcontrola''TheletterI
           received saysthatunlessthisInjunctionismodified,thiswouldrequireusto
           destroy al1ofyourtissue bank sam ples.''

           IrequestyouMODIFY THISINJUNCTION anddesistfrom thisaction, nam ely
           destroying m y product. Thecourthasnotrightto destroy m y property ofstem cells
           held in thebank oftheDefendantUS Stem Cell, Inc.,w ithoutdue process,and thusis
           notacting in com pliancew ith thelaw .

           Idem and a response,and the court'saction to desistfrom the destruction ofm y
           property and further,RELEASE ofm y property to m e.
            '
                cerely            -
                                  .
                                  !                     .
      .-
       .   1
           '       .
                              W

       Dr Judy u ansky

       - - - --
                  originalM essage-----
       From :U.S.Stem Cell,Inc.<usstem cell@ us-stem cell.com         >
      To:drjudyk<drjudyk@ aol.com>
      Sent:Fri,Jun 28,20192:18 pm
      Subject:U,S.Stem Cell--OfficialLettertoPatientsRegardingBankedCells
      OfficialLetterto PatientsRegarding Banked Cells
      DearStem CellBank Custom er,

      0nJune25,2019,U.S.DistrictJudgeUrsulaUngarooftheSouthernDistrictof
      FloridaissuedanOrderandInjunctionthatgenerallyprohibitsUSStem Cell, Inc.,US
      S
           tem CellClinic,LLC and othersfrom receiving, processing,and distributing SVF
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 2 of 52




        Product,amongotheractions.ThisOrderalsorequiresthat''lwlithinthirty(30)
        calendar daysafterthe entry ofthis Order,Defendants,under FDA'Ssupervision,
        shalldestroy anyand allSVF Productthatisin Defendants'possession,custody,or
        control.''UnlessthisInjunctionismodified,thiswouldrequireusto destroyallof
        yourtissue bank sam ples.

        Asa patientw ith yourpersonaltissue banked,ifyou w ish to be heard on this
        destruction order,please speak w ith yourpersonalattorney oryou m ay provide
        your position to the Courtby w riting as soon aspossible to:

        Clerk ofthe Court
        US DistrictCourt
        400 N.M iam iAve.
        M iam i,FL 33128
        RE:USA v US Stem CellClinic and others,Case 18-cv-61047-UU

        Please note thatw e are w orking diligently to considera1loptionsand asalw ays,the
        health ofourpatients isa priority.

        Thank you,

        U .S.Stem Cell,Inc
        13794 NW 4th Street,Suite 212
        Sunrise,FL 33325
        Tel:(954)835-1500
        Fax:(954)845-9976
    k            +
              Case 0:18-cv-61047-UU4' Document ,.239
                                                  C  Entered
                                                     ''      on FLSD
                                                                   g Docket 07/23/2019 Page 3 of 52
                                                                  /'
         t/-sé                                                              *
                                                                            .
                                                                            7
                                                                            î- r.., o.
                                                                                .   -
                                                                                     (,
                                                                                      / ypw.
                                                                                        .- (?                                               t:)(y,...
                                                                                                                                                 .
                                                                                                                                                    m.y                                                                  lz'
                                                                                                                                                                                                                           /zs.z'
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                u(.Vw.,.
                                                                                                                                                                                                                                       v
                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       '--
         t'tx z                                                                             .

                                                                                    J0 / t)#.7 - J.
                                                                                                                                 M ariaG Qtlintana                                                                       7//pgs
                                                                                                                                                                                                                              .z'
                                                                                                                                                                                                                                /z'
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  p
                                                                                        .         ?)/?
                                                                                                     ..
                                                                                                      ,
                                                                                                      n                          23lW Longfellow Ave
                                                                                                                                 Pontiac,M I48340
                         '.                                                                                             -                                                                                                                                                / :
                     .                                                                                .                 .                   ,.
                     )                '
                             -
                                 ljg,                                                            //u, ,,-,z,n /f.( r o& w''v./', z?
                                                                                                                 ,
                                                                                                                                 -
                                                                                                                                            '
                                                                                                                                                                            -
                                                                                                                                                                                                                  )z' .       c, z-'
                                                                                                                                                                                                                            - . .-
                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                  'f
                                                                                                                                                                                                                                                           ,*. AX.-7*W
                                                                                                                                                                                                                                                                     ' * -'M e..
                                                                                                                                                                                                                                                                             #

                                                                                                                                                                          ts.
                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                         ;             ;
                                                                                                                                                                                                                                                       ,'
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                  -%                .
                                                                                                                                                                                                                  , '
                                                                                                                                                                                                                  '

         /,
          gat
            .
            ,c                                                                                            YX X'
                                                                                                              f-kn                                                                                       ! x- l
                                                                                                                                                                                                                  ,
                                                                                                                                                                                                              ... .
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           -a.
                                                                                                                                                                                                                                                             ,-, o- ,c
                                                                                                                                                                                                                                                            ./

          f
    *                                                           j
                                                                ;:
                                                                 .4
                                                                  )                                                                                                                                                                     JUL 23 2219
          /.. .                                                 ,


    '
    llun ot czz,)s/
                  .
                  vv
                                      .                 .

                                                                                                                            0,              fz-A---
                                                                                                                                                  z'
                                                                                                                                                   -/ V                                                   jlz,c.w -kaa cu
                                                                                                                                                                                                          .             Aso''?sE .aL
                                                                                                                                                                                                                                   cE
                                                                                                                                                                                                                       s.n.oFitk.-MI
                                                                                                                                                                                                                                    z:?.ag
                                                                                                                                                                                                                                   AMI
                                                                                                                                      ,                               '                                   '

        /64&èU 'Ju,Yoyt                        zo
                                                                      .,
                                                                                                                                     ,. .
                                                                                                                             c/-z c f zr gyyat,c .
                                                                                                                                                          ,
                                                                                                                                                         ..   -
                                                                                                                                                                                ,
                                                                                                                                                                                                /
                                                                                                                                                                                                1/7+ /z .
                                                                                                                                                                                                        /7,
                                                                                                                                                                                                          7 c XV1-
                                                                                                                                                                                                                 *.î
                                                                                                                                                                                                                   -
                                                                                                                                                                                                                    z;.
                                                                                                                                                                                                                   X-       r--                                M
                                                                                                                                                                                                                                                                         k

                                                                                                                                                                                                                                                o/..
                                                                                                                                                                                                                                                   -.-/
        o7     /Iby Q'
                     Xa-J/Y
                          ''
                           Z'Z y/Lz
                                  'ù-y                      .




                                                                                                                                                                                                                                /

             4J                  7 ZD W
                                                                                                                                                               .x
                                                                                                                                                              / No.z,
                                                                                                                                                                    s                 t-
                                                                                                                                                                                    t:*'.3:
                                                                                                                                                                                       f   .--'
                                                                                                                                                                                          .(  )i'-
                                                                                                                                                                                                 .-'--'.---31fï
                                                                                                                                                                                                                            ''.
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                             ''-- '                                      /-..
                                                                                                                                                                                                                                                                            ,-
                                                                                                                                                                                     z'
                                                                                                                                                                                      Y                                5
                                                                                                                                                                                                                       1X
                                                                                                                                                                                Q /,yy-tvst jlj /
     -
         /)-
         ? .-
            t    -                                                     lO                                                                                                       t .A
                                                                                                                                                                                       .




                                                                                                                                                                                W                       .. //
                                                                                                                                                                                                         -/ I'
                                                                                                                                                                                                             LZ.''
                                                                                                                                                                                                                 C
         s-z-            ;         t.
                                    z
                                    c
                                    '
                                    ?&ct                                                                             jvzqj                                           êoxm/                  /
                                                                                                                                                                                           -z




                                                                      ///-
                                                                         ,t.qo                                                              y/tv                                                '
                                                                                                                                                                                                Y.
                                                                                                                                                                                                 -
                                                                                                                                                                                                 ,
                                                                                                                                                                                                 t
                                                                                                                                                                                                 4
                                                                                                                                                                                                 ,
                                                                                                                                                                                                 (
                                                                                                                                                                                                 q
                                                                                                                                                                                                 :
                                                                                                                                                                                                 .
                                                                                                                                                                                                 '
                                                                                                                                                                                                 -
                                                                                                                                                                                                 ,
                                                                                                                                                                                                 z
                                                                                                                                                                                                 4
                                                                                                                                                                                                 j-
                                                                                                                                                                                                  Q.
                                                                                                                                                                                                   ,
                                                                                                                                                                                                   ;
                                                                                                                                                                                                   -
                                                                                                                                                                                                   r
                                                                                                                                                                                                   ë
                                                                                                                                                                                                   :
                                                                                                                                                                                                   !
                                                                                                                                                                                                   û
                                                                                                                                                                                                   -
                                                                                                                                                                                                   /,
                                                                                                                                                                                                    .
                                                                                                                                                                                                    ;
                                                                                                                                                                                                    :
                                                                                                                                                                                                    -
                                                                                                                                                                                                    ,
                                                                                                                                                                                                    :
                                                                                                                                                                                                    j-
                                                                                                                                                                                                     .
                                                                                                                                                                                                     '
                                                                                                                                                                                                     ,J.z ,
                                                                                                                                                                                                          -:
                                                                                                                                                                                                           ;
                                                                                                                                                                                                           ,
                                                                                                                                                                                                           -
                                                                                                                                                                                                           r
                                                                                                                                                                                                           ë
                                                                                                                                                                                                           '
                                                                                                                                                                                                           ,
                                                                                                                                                                                                                            .)
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             sz w.e.zy.
                                                                                                                                                                                                                                      sa u

         to7 . ...
             .   u
                 v,
                  .)                                ,
                                                                                                 /z//
                                                                                                    z
                                                                                                    ) .
                                                                                                                                                                                                                                                             A.
                                                                                                                                                                                                                                                              &
                                                                                                                                                                                                                                                              t
                                                                                                                                                                                                                                                              <
                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                              -'
                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                               z
                                                                                                                                                                                                                                                               '
                                                                                                                                                     )

                                                                                                                                                                                                                                                                 'xw. ..
                                                                                                                                                                                                                                                                       <$ ...
                                                                                                                                                                                                                                                                            J;
                                                                                                                                                                                                                                                z

                                                                                    ;:;
                                                                                      .
                                                                                      JL
                                                                                       .-
                                                                                        t                                                       /z,
                                                                                                                                                                                                                                                       .         .
                                                                                                                                            -                                                                           /'ry/ '              --..W .
                                                                                                                                                                                                                                                           f

                                                                            (




    ,
          7
         (.
       .,,
    Q..K
                                                                                              o-s l
                                                                                            ;6,   u                                                               /
r
                                                                                                                                                                                                                                            J
kaz,.z/s.
                         -

                              f,
                              t
                                 (:                                                              /                      jo                                                                                                                  l
                                                                                                                                                                                                                                            fD
                                                                                                          t
                                                                                                                                                                    .+.
                                                                                                                                                                      ,,c sczz zuc-z-.


                                                                                                                                                                                                                        z.sz.       kz (
             t'O'                         ''
                                               /tl , -
                                                     p'
                                                      -'                                              Iqq6.
                                                                                                          j y.rzgdrz,,
                                                                                                                     c/!
                                                                                                                       t.
                                                                                                                        -z (/p:#y,
                                                                                                                                 s.
                                                                                                                                  q-l                                                                                   /:zJxjy:7
                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                 zt-,j
                                                                                                                                                                                                                                    .                                .

                                 6...6.,,.
                                                                                                          f< /                                                w ...a=r                                                 X/vvta A(tgt1
                                                                                                                                                                                                                                  yZ2* ,...,
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                           0.
        Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 4 of 52
                                                                                        -
                                                                                                                                                                                                                                                                               .                         -   .-.
                                                                                                                                                                                                                                                                                   t4.Ià/
                                                                                                                                                                                                                                                                                     .

                                                                                                                                                                                                                                                                                         rwu
                                                                                                                                                                                                                                                                                        V T
                                                                                                                                                                                                                                                                                            z'
                                                                                                                                                                                                                                                                                             g-(yu,,vL
                                                                                                                                                                                                                                                                                              ,''
                                                                                                                                                                                                                                                                                                                          .



                                                                                                                                                                                                                                                                                          :
                                                                                                           a:                           -               .                                                                                                                                zg   --t,-?/
                                                                                                                                                                                                                                                                                            / wk
                                                                                                                                                                                                                                                                                              .     .t,r,-;
                                                                                                                                                                                                                                                                                                          k
                                                             r      #      e'-              .e'
                                                                                                a                                        ; .z
                                                            l '/
                                                                                            $ .-VN'7,/  .'
                                                                                                         .+
                                                                                                          z /.
                                                                                                             'p                                                                                                                                                                          z           f
                                                                  gfL...'               Q.  .        '
                                                                                                     7 k.
                                                                                                       /.t.
                                                                                                       Z ..7(e
                                                                                                             /                                  ,
                                                                                                                                                    '




                                ?                          ? x
                                /                        s'.
                           .
                                           /''
                                             )
                                W/' .'U,/'j(..'
                                              *'
                                                        y )
                                                       jf x-..
                                                                   .....
                                                                                                                      (o
                                                                                                                       .
                                                                                                                       z-('(
                                                                                                                           g)y
                                                                                                                             ./ y-.
                                                                                                                                  -g-.
                                                                                                                                  '         .
                                                                                                                                                ,       -




                  ffj
                    '.
                  ..'- 31.'jr
                      gk
                     zpe''
                       . g

                       .-/
                      ..
                  ..#*'
                          ( /74.'
                          y'
                                v1ar-
                                    g
                                    .
                ( .'
                                                                                              / /t                    .                                                                                                                       .' /.j,.
                                                                                                                                                                                                                                               % -
                                                                                                                                                                                                                                              ff t   ux..
                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                        .
                                                                                   47'
                                                                                     (
                                                                                     .--m
                                                                                        fX.z.4x. u*            .
                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                            ... . t..
                                                                                                                                                                                                                                            .



                                                                                                                                                                              .       ;
                                                                                                                                                                                      '                                                                  . ..
                                                                                                                                                                                   /. '                           r                       ;
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                           j
       J j                                                                     jNzk . y
                                                                               .
                                                                                      ,
                                                                                      /
                                                                                      .w
                                                                                       n
                                                                                       jl                             .i
                                                                                                                       .
                                                                                                                       ..
                                                                                                                        iz'' .::.                   z-J.
                                                                                                                                                       '                      .   ..',u. .,
                                                                                                                                                                                                                  .hxw
                                                                                                                                                                                                                     ..  /7, .
                                                                                                                                                                                                                            ..            .'(' z'.z.z.                     '
                                                                                                                                                                                                                                                                        iV.?
                                                                                                                                                                                                                                                                           '
       ï
       jr.'j ..
 + &r>''A                                                                                                                  j
                                                                                                                                . .
                                                                                                                                .
                                                                                                                               ,#*
                                                                                                                                ,'          )           )         <.                   j.u                        ,. .
                                                                                                                                                                                                                  .   ) ,y
                                                                                                                                                                                                                         e
                                                                                                                                                                                                                         è w.
                                                                                                                                                                                                                            .;p.
                                                                                                                                                                                                                               ,'?      !I. t..tvz/
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                .. .
                                                                                                                                                                                                                                                                      '      .'
                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                     y..y#.k...
                                                                                                                                                                                                                                                                    ...
                                                                                                                   ..-..       (...                 >                     î                                                                                                               '                          '
                                                                                                                                                                                                                                                                                                                     .

                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                              -. .
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                 , +z..
                                                                                   '                                                                                                                                                                                                                . ;-     )! a
                                                                        r--    -
                                                                               é
                                                                               eq
                                                                                '
                                                                               lj k
                                                                                  ,,c
                                                                                  . j...j
                                                                                                 .
                                                                                                 ,.
                                                                                                                                                             ),.
                                                                                                                                                               y
                                                                                                                                                               u
                                                                                                                                                               j
                                                                                                                                                               /?.-zz,.t;
                                                                                                                                                                      . .
                                                                                                                                                                        .'
                                                                                                                                                                         t        .                                          (
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             û
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             ?.;
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              . .)
                                                                                                                                                                                                                                 .r.
                                                                                                                                                                                                                                 i .A,
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                    ..,
                                                                                                                                                                                                                                      <.                                                            , .o..
                                                                                                                                                                                                                                                                                                         a'



,,- w ..c.<..(.,-s,u,.z
.'>
                                                                                   #n & rw k.
                                                                                           '2)


                                                                                                                                                                                                                                                                                       ) .P. 2./
                                                                                                                                                                                                                                                                                     'Nk
                                                                                                                                                                                                                                                                                       $ ' a't
                                                                                                                                                                                                                                                                                             'k rk-.zz.-e
                                                                                                                                                                                                                                                                                                        ql
                      J.
                       .
                       y7')
                                                                                                                                                                                              W'   .; .
                                                                                                                                                                                               s
                          1
                          @î
                           %
                           h
                           **
                            '
                            -
                            Y
                            J
                            '2
                             R'
                              -
                              i
                              fS-
                                *-
                                 '1
                                  i
                                  l                                                                                              t
                                                                                                                                 )..,z,-t.
                                                                                                                                         '-.-:
                                                                                                                                             .
                                                                                                                                             '
                                                                                                                                             j-.qt'
                                                                                                                                             ,           :,'..fd
                                                                                                                                                  .)3'..-.     e'
                                                                                                                                                                7     :'!..k-.
                                                                                                                                                                :x-..-.       >. .
                                                                                                                                                                             --.---k'.
                                                                                                                                                                                   t-' t/' i'
                                                                                                                                                                                     .         .e
                                                                                                                                                                                                'm
                                                                                                                                                                                                 t
                                                                                                                                                                                            .. - (
                                                                                                                                                                                                 -- ,
                                     v 'I
                                 ?J.
                                   'e' pn/
                                 .   -2


                                                                  '.
                                                             /!/-;h.)tk..,a!.<,
                                                                          .. .  $.ot.
                                                                               .i   ..
                                                                                      zp
                                                                                       z                                     ?'
                                                                                                                      .. . ''. t z. c'.? c','
                                                                                                                              ' '' . ' .'                                                                                                                                                                    ê i.v
                                                             ,,
                                                             ,      l      .           ..




                                                                                    '
                                                                                    X
                                                                                    *
                                                                                            ,.
                                                                                             n
                                                                                        x+            <*
                                                                                                    ,'
                                                                                                     ;k
                                                                                                     k.,
                                                                                                       1!
                                                                                                        :(
                                                                                                         ...    1..'',P'','
                                                                                                               (p
                                                                                                               ;          1j

                                                                                                                                      )/.'
                                     #'
                                      fJV'O
                                        //'
                                                                                                                     .
                                                                                                                                                                                                                                                                          / /
                                                                                       /...?
                                                                                           > ..4 t..                                   u,                   <-.yu:y..-?
                                                                                                                                                            .         .n.
                                                                                                                                                                        ;
                                                                                                                                                                        .-
                                                                                                                                                                         .t.-#.k.
                                                                                                                                                                                .
                                                                                                                                                                                ,
                                                                                                                                                                                .r


'Nw.
        .
        3  ..
            '7%
                                                                                                                                                                                                                                      ffk
                                                                                                                                                                                                                                        u, $t::':L
                                                                                                                                                                                                                                                 ''..';
                                                                                                                                                                                                                                                      .;
                                                                                                                                                                                                                                                       p.....,
                                                                                                                                                                                                                                                             31q'                                     t-
                                                                                                                                                                                                                                                                                                       =%yt...
                                                                                                                                                                                                                                                                                                             ,.
                                                                                                                                                                                                                                                                                                              -y..
      k twu..
            ol
                                                                    /                                                                                                                                               /
                                                                                                                                                                                                         zz'.     I.7
                                                                                                                                                                                                                    K.e e
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                          N
                                                                                                                                                                                                                                                     s.
                                                                                                                                                                                                        ;..f.
                                                                                                                                                                                                        (   ..                   j.-
                                                                                                                                                                                                                                   . x.X.'A'
                                                                                                                                                                                                                                   4'z
                                                                                                                                                                                                                                     *     L.t.
                                                                                                                                                                                                                                            -.
                                                        tt
                                                         -t..

                                                         IJ,e..      .
                                                          W,.u.t-
                                                   k,                                                                                                                     z
                                                                                                                                                                                              l.
                                                                                                                                                                          /        /.g +i
                                                                                                                                                                                        ,
                                                                                                                                                                                        ;                        .'
                                                                                                                                                                  vr
                                                                                                                                                                  o-
                                                                                                                                                                   /t
                                                                                                                                                                    'y- (.
                                                                                                                                                                         ..
                                                                                                                                                                          (a
                                                                                                                                                                           )f/
                                                                                                                                                                             . /.
                                                                                                                                                                                .-.,  ..
                                                                                                                                                                                   k. k
                                                                                                                                                                                        z -..z(.n'..
                                                                                                                                                                                      ..: x-)
                                                                                                                                                                                                   .        .
                                                                                                                                                                                                           .,




                                                   L
                                                                                                                                                                                                                                                                                                      ,?       '!' '
                                                                                                                                                                                                                                                                                                     t-4d,
                                                                                                                                                                                                                                                                                                         t-'.

                                                                                              U.<. . ''W 'w.a)
    Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 5 of 52
%
                                                                                              t*lLa rycrnc
                                                                                                        .,
                                                                                                         :k,,.
                                                                         FILED BY               t                     cc#
                                                                                    ..
                                                                                                         .
                                                                                    wlk
                                                                                      ,   .   '
                                                                                              k.. ,w'                 ntyt
            Clerk ofthe Gôbrt                                                 JUL 2 I* o#.'fi;-
                                                                                              ;.j
                                                                                                .            '.
                                                                                                            '9r
                                                                                                              .
                                                                                                                  ,


                                                                                                        z QJtj':h-.-,-
                                                                                                         ,
            Harvey Ruvin                                                     CA
                                                                              LN
                                                                               EGRK
                                                                                  ELAE.NOBLE                      *'
                                                                                                                      .
                                                                                                                          '

            73 W .FlaglerStreet                                              s.    U S DISX Cm
                                                                               o.o:1kk.-MIAMI
            M iam i,FL 33128

            RE:USA v U.S.Stem CellClinic and others, Case 18-cv-61047-UU

            M r.Ruvin

           W e need yourhelp,please.

           On June 3,2019,U.S.DistrictJudge Ursula Ungaro ofthe Southern Districtof
           Florida sided with the FDA in an ongoing case againstU .S.Stem CellClinic and
           U .S.Stem Cell,Inc.Herdecision was a gutpunch forourdearfriends in Fort
           M yers- and foreveryALS patientin the state ofFlorida and beyond.

           Because ofherruling,forthe foreseeable future ALS patients like ourfriend
           Angie Martincannotreceive stem cellinjections- oreven herowncells back
           from the stem cellbank!On a 6-8weekinjection protocol,Angie hasseensome
           im provem ents and m aintenance ofherhealth. ltrustyou are aw are ofthe
           devastating effects ofthis disease.Finally, the stem cellinjecti
                                                                          onswere giving
           Angie a silverIining on m any Ievels forboth reliefand im provem ent!

           OnJune 25,2019,Judge Ungaro issued an Orderand Injunctionthatgenerally
           prohibits U.S.Stem Cell,Inc.,U.S.Stem CellClinic, LLC and others from
           receiving,processing,and distributing SVF Product, am ong otheractions.This
           Orderalsorequiresthat'Lwlithinth/rly(30)calendardaysaflertheentryofthis
           Ord/c Defendants,underFDA'S supew ision, shalldestroy any and aIISVF
           Productthatis in Defendants'possession, custody,orcontrol.''Unless this
           injunctionismodified,U.S.Stem CellClinicwillbe required to destroy every
           patient's tissue bank sam ples within 30 days.
           Can you imagine ifYO U orone ofYOUR Ioved ones were sentenced with this
           disease and had so few treatm entoptions - and then the one thing that
           provided som e hope was taken away from you oryourfriend orfam ily m em ber?
           This is where we are.

           Considerhow Iittle research is being doneto help ourFlorida neighbors (and
           patientsacrossthe nation)who have ALS,MS and a hostofdisease and
           degenerative conditions:

              .   Ofthe two currentFDA approved drugs, one has Iittle effect.The otheris
                  unknown to work and is as devastating to the body as the disease.
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 6 of 52




                There are repodedly 70,000 studies forcancer There are m erely twelve
                                                             .

                studiep forALS,M S and Parkinson's,com bined.

        And,yet,stem cellresearch is showing prom ise and giving ALS patients hope.
        Noted ALS clinicaltrials show the benefits ofstem celltreatm ents. The lsrael-
        directed ''Brainstorm ''trialatthe Mayo Clinic is one ofthese studies, butour
        friend Angie m issed the age cut-offforpadicipation, by a month.

        ltis paramountto know thatlsraelis on Phase 4 ofits trial, M ayo is atPhase 3
        and Phase 2 forstrom alvascularcells.Universities and clinics across the
        country are seeing the benefits forstem celltreatm ents ltis the future ofhealth
                                                                 .

        Care.

        W e know pharm aceuticalcompanies worry abouttheirbottom line should our
        own bodies hold the answerto treating debilitating and fataldiseases. Butsurely,
        hum an life is m ore im portantthan theirannualrevenue.Surely itis tim e forus to
        jointogether,be brave,boid and innovative aswe stand upforournation's
        health,ourchildren's health,yourown health and the health ofyourIoved ones.
        Surely we have to stand forourconstitutionalrights and notIetourpersonal
        property - ourown cells be destroyed

        Itrustin yourability to thoughtfully reconsideryourdecision and rule on the side
        ofhum an Iife.Thank you foryourtim e and consideration.

        Sincerely,

                                                                                  ,
                                                                          'fc ,cfczk-z,;-s j;
                                                                           ,
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 7 of 52



                                                                         -

                                                                             7-/y'-?J
                                T H E R IT Z -C A R LT O N
                                                                 FILED BY                          D.C.

                                                                             J0L 23 2018
          A&.
            fA'
              5fL4' rjoo&t U/
                          e
                            t-d
                              .
                              kJèeA.UXJAQD.                                   lt7q:
                                                                                  ))
                                                                                   .
                                                                                   ))i
                                                                                     j/L
                                                                                       (
                                                                               0.OF FL-A -M lA I

          X q.u't o.
                   x e L.s.
                          ,..
                            vSsh-ctw ,xC../...AwJ-
          -


tuzke-t' Axo k-.îe, ouck- e
                           çta-cawe l.ï# ïett-ezc-
                  t.lvk,=ee.uu)a-A'
                                  .2&J.?r
W Lltx?X E''-Y tu
      wzoz-
        ïv k
             s .
               w  o i J '
                        w x  ,
                             . .
                               1t  o
           s.cqtt5)x tzttctvucr Uaei
                                    c
                                    e-
                                     z .- u'
                                   wu -- u'
                                            -/c
                                          kscrc:
                                                Fr
                                                 u.
                                                  bc
                                                   /
                                               J laj
                                                    pz
                                                     k
                                                     j
4 ke. .V/o zvce or L.v. t
                        oc--lvme.z TVe-
                                                     '           '
                                                                                    jz jz
          )co.>.cocqn- o% vvwh NV'- cmtt Lt,ic --
                ,
                                                    '




      (                                   *
                                           a.
                                           .


          Aooxnxf ,
                  ;u V'VCM îCbC
                              . 'V,
                                 --W * 77t1sx;
                                             f
                                             J

 ..

 .
     <
     J- AW JDD O W                  t.   cu ytjg.y        -k e'm aotc'w.zp 4 *
                                                     o G.')
                                                    xs r'c'x< Y 3ek o-v
                                                             '
                                                                 '

                                                                           'a
                                                                            kaw
                                                                              cJ
              t/t-$ '
                -   kp yoc      fcc.cctu i               -




      Vf
       k-'
         T-
          u/s:cket.Qn '.ce-'zv).oq-P
                                   V qohm..cp Fij
      . $     cïccvz-k.rcu-ttj 'Y fo-
                                    ''
                                     cl o<,e:u- OZ.
                                               ..
                                                  ,
                                                  J
                                                                     y    ,
     Q G            '         -3 OX EV w'
                                        < fctt                           C'T-.
                                                                             l
                        o c
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 8 of 52

                               4x



                               IVq5.c*


                   T H E R IT Z -C A R LT O N



  W zuci,r N pv% a + T /'zaovfc-x,'r- lp
                                kawt4L ,.o,  kih
   A-vo,c        3 vc'vqvl+ Mj
                                         .k+ rJ
     sqwvV -ct!fsj=V J         t'klocj'6            ,       .




                                                $$c-V Tu'k-ï-
    4*          Q>        & 'tza
                               ttq s 'L-
                                       '
                                       )( eJ W nctq.
                                        -'. '
                                                   o . rt-
       YtJ J)œ-                                         Cu H s .--V.
               V /SV R'J'e sar                                  .




             C-kj..,
                              y exV = V'
               k- op >
            '?Lemsc     /t.éd'4bi
                        i                ps-,
                                            -
                                            /
                                            -#-
                                              'ta'
                                                 -e
                                                  b.
                                                   ,
                                                   ,
                                                   t
                                                éw tv,              c.

       mdrwrl: w       S' TQJILJ
                               Xy.-tx-J
                                      ',or
                                         ït
                                          ')
        .
            4SV
             x.. y
                 ( -
                   '
                   -
                   x.
                    '
                    -
                GJ,x.
                      w
                      w k..y
                    k-UT%ek-feîc
                                  fk,.3 @
                 T '& X Gf'
                          ï$ k
                             l CX
                                   p .. stwuc           a

        WW 1 WVYt Wmu kf 't
                          .                     .
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 9 of 52




                   T H E R IT Z -C A R LT O N



     % e<X W t:'
             tta o ) -+ -)<+.ùt'
                               -k.
                                 t'         c-
   (r . rcux                            .




           FVx-k GJQ C.
            5,
             5Ic( Sttjc. b
                         '1?q.xw/
                                    k

                &v
                 ..Avk-kowrta.f-
                              7w -7-î-z..
                                        î'
                                         -5

          oh(,.
              îïxe.
                  -sbt-lrz
                         x-st
                            x.jlobczkA&- '
                                                 ck-ttf?kux.t.
               7 to .5 y.y,.yy .j-a
                                .

                                .
          ,z
                             mg <)g C-kc- -tocwzt'
                             3                   Q
               D to V Y/-
          Xb(
          ..              -'4
                                    c'
                                     T-'
                                       i $ ,=ycmypt
                                             .
                                                  zokeét,tc-
     '
     /L&.YurUV-cQx
     '
                 V'
                  h.
                   =.fC8
                       'ôw
                         p;,f'q)oz-
                  '                 --
                                     /--;-xk.yoy 4 .-,+<Y w
         l'o û-Svox ' .




         lu./xu ,V JU..ZW J
'
             1j
             1
             .l
    Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 10 of 52
             ri
              '
             ll
             i)
             tî.

            r!
            !
            ;)
            lj
            'i
            !f
            i: ot       ht/t c. 4ke co-4                           '7-/:-/q
            7'
            ,i
            ,; '
                  =-.
                    y.#-qo1.14  ..1-
                   .- . - - .- .-         --)&.../l
                                   1) .x-o.
                                          <       :kt,. . a#.k. -,t ..o-
                                                                       o.-.4
                                                                           .-o- .,
            '
             '
             1
              '
                t      ke tt#/vol-
                           -.
                                        'ol o ..sj'. e- cettx   .-..
                                                                   < ..-
                                                                       r-fê
                                                                          --                                                                                                                 - .         .

            '

            !'
             @
               lq lkt FlAz;ëx lo c.
            'I '
            i                             œ1t -.
                                               oh..xf-,.//-4.,
                                                           .
                                                             J vlq. ./o.
                                                              -            r4, ..   -



            1:
            41
                     sJ-t-.-.
                            --ca .... .-r - #k.    .tr
                                                     -
                                                     .
                                                       t,5,/.o:-.
                                                                ana .o. ze .
            ll ràa t- k    . o. -.--x&.z-o.1/J.....eo-
                                          - - -            .... .  /- k,e
                                                                        .... z-na-.
                                                                                  -.
                                                                                  t   q1
                                                                                       ,
                                                                                       .-;4 -.....
            F?
            '1Xuïa-m * *J -- l y ---t
             '
                                     .y.....ût.<.
                                              ..  1 ....5.   -%-
                                                            - --6
                                                                .-.......->-.     -4.  U
                                                                                       --f .. -...               .


            !!
             i
             ! e - ' t 1o-l - ..*
                                t0s..-...
                                        .,--
                                           u'.i.
                                               œ
                                               .
                                               --n
                                                 --..-.-.
                                                        l
                                                        ..               -.
                                                         +.?-aJ-....-.f-.-
                                                            - ..-.- - .   --<-t,
                                                                               .-...------- --
                                                                                             u .-,.    ..




            :,
            ,
            '
            C!
             -5            -                  - . -     t       ,---.vo
                                                            tttJ-      z...
                                                                      --   H.-
                                                                          l.     .o< yl
                                                                             tc#.4    ow .
                                                                                         y'j.*   ygz;
                                                                                             ...u. ,-....
           W
               f KC
             i''               -                    1
                                                    ' 'i=-ib hs hqou                                                                   ..w
                                                                                                                                         to >'
                                                                                                                                             hl bu i'
             'i
             ',
             pt
                       .   f-<su                                           ur tq-         ,,.. J
                                                                                          -       .
                                                                                                   toxw --co.o..   s..t-
                                                                                                                       .
                                                                                                                       d. t,- -
             ::y
               '
           --!:-..
                       J                           ï
                                                   -
                                                   .-             --            9-.
                                                                                  :.
                                                                                   ,..
                                                                                     -.
                                                                                      jf
                                                                                       '
                                                                                       .-.%-
                                                                                           /
                                                                                           ..,
                                                                                    .- - - ..o
                                                                                             --.
                                                                                               J.-
                                                                                                 .
                                                                                                 h-..
                                                                                                    -.
                                                                                                     -.
                                                                                                 ..-..F-
                                                                                                       .
                                                                                                       -.-.
                                                                                                          u-t
                                                                                                            ,
                                                                                                            .
                                                                                                            J.
                                                                                                             --
                                                                                                              '
                                                                                                              Y--.
                                                                                                                 -.-.
                                                                                                                    -
                                                                                                                    '.-.
                                                                                                                       -
                                                                                                                       .
                                                                                                                       -,
                                                                                                                        -.
                                                                                                                         -
                                                                                                                         .....
                                                                                                                             -..-.
                                                                                                                                 -..
              lI
              i!
                                                                                       -w.-x.p-2.4/#...... ..
                                    .                                  .
                    .              ey r                           -    (.6--.
                                                                            --r..
                                                                                u- ..-..
             i
             : i                                            a lK                   au         .. .     .- - -   o-
                                                                                                                 z   --      y
                                                                                                                             '.o
                                                                                                                             .
                                                                                                                          .- . ..>z.
                                                                                                                                   .e...
                                                                                                                                       (>--.0
                                                                                                                                            ....... .../-(J
                                                                                                                                                          -
                                                                                                                                                          a
                                                                                                                                                          .- --
                                                                                                                                                              ... .
             '
             '
             '
             '
              l -
                k6' tt. a fu  .yv.v- r.
                                      n-s
                                        - .
                                        - --..-...--
                                                   e.x
                                                     -u
                                                      ..-n.
                                                      -    -v.-
                                                              ..
                                                               -$.
                                                                 -.-
                                                                   v...../
                                                                         .
                                                                         -
                                                                         J-'..
                                                                           -   - - . - - ..     .. .
             /1
             il
             '
                  f-( -uo.*1,-.'
                               -
                               ?.
                                1-  v Cet-1.. ..se
                                 t%t.             ..<..- ..--    c.4-n-1- .#-kv.a.                                               .                                                                   .

             j:                                         .
                                                        z ..
                   l                                                                                                                            :;
                                                                                                                                                 $;11.
                                                                                                                                                     ,-,$
                                                                                                                                                        -4::,!;t:--.-
                                                                                                                                                          -. .      ,
                                                                                                                                                                    ?
                                                                                                                                                                    '
                                                                                                                                                                    .
                                                                                                                                                                    -.
                                                                                                                                                                     '.--l
                                                                                                                                                                       .I
                                                                                                                                                                        Lk
                                                                                                                                                                         ... -
                                                                                                                                                                         ..
                                                                                                                                                                     ---.-
                                                                                                                                                                           j
                                                                                                                                                                           4.
                                                                                                                                                                            ,-.--.-.-..
                                                                                                                                                                                      -...
                                                                                                                                                                                         --.-.-
                                                                                                                                                                                              ....
             )
             14
               ?
             t)                                                                                                                             -
                                                                                                                                            .                    -               .
             !)                                                                                                                             l-qao-
                                                                                                                                                 s                           -h-Jy k
             !'
              p
             )h

             ,
             1l
              i
              2' o (y# ?J
             k1        .
                          g .y'y                                                                                                     QZ,/,
                                                                                                                                         y s./a
                                                                                                                                              z:w L-E                                        D.C-
                                                                                                                                                                                                .
             l: c
             '
              ,                                               - t /- t,loq4 - t?t?
             !     ,                                                                                                                                                 JtJL 23 2gjg
             ,
             :
             r                                                                                                                                                       '
                                                                                                                                                                     W dkilkk.-ûie k-
             i                                                                                                                                                       CLERKu.s.Dls-rcT.
             i                                                                                                                                                       s.o.oFFLA.-MiAMI
             (.
             J
           -7
               .
               E
               :;

             yë
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 11 of 52




                                                                                  July 15,2019
     Clerk oftheCourt
     US DistrictCourt
     400N .M iam iAve.                                                  FILED BY                 D.C.
     M iam i,FL 33128
     RE:USA v USStem CellClinicandotherj,Pasr 18-cv-61047-1*                    JUL 23 2119
                                                                              ANGELAe.NOBLE
     To whom itmay concçm ,                                                 'CLEnK U S DIS: GT
                                                                          s.n.oFFtà.-MI
                                                                                      AMi
     1havebeen a cliçntofU S Stem CellClinic sincçJanumy 2019,which waswhen lfirstbank'ed
     my stem cellstollowing astem celltreatmentin Seattle.Sincethen,1w'ithdrew aportion ofmy
     brmked stem cellsf:rasubsequentproçedureto h,elp withpain problem sin m y knees.1wantyou
     toknow thattheseprocedureshavesie fkantlyimprovedtheconditionofmykneesandlam
     now alm ostwithoutpain.

     Irecentlyleo edaboutanzlingfrom aFloridajudgethatwouldrequireUS Stem CellClinicto
     DESTROY my banked stem cells.How can thispossiblybein theUnited StatesofAm erica?
     TheseFtem cellsareM Y propertyandnojudgeanm hereshouldbeallowedtohavejurisdiction
     overapartofm y body.lpaid asignificantamountofm oney tocreateand bankm y stem cells
     and considerthisto be akind ofinsurancepolicy to help proted my health in thefuture.

     Ifthisrulingisallowedtostmnd,willthejudgereimbursemeforthemoneylhavealready
     spent?W illthisjudgealsoagreetopayforfuttlremedicalcarethatmighthavebeenprevented
     with stem cellthùrapy.                                                        '

     Isincérelytlrgeyoutosharemylettdrwiththoseresponsibleforconsideringanddecidingon
     thisissue.Allom ngthejudge'sordeytostandwouldbeatravestyofjusticeformany otherslike
     nAe.

     Thank you verym uch,


        / ?
     David P.Breen
   ' 3118213* Plqçe SE
  ' Sam mnm ish,W A 98075
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 12 of 52


                                                                       FlkkD W --           D.c.
      A vk s/ h > /                                                        1kt 23 2*
       //.: 'D /k/Az#/ Cc-orl                                             :
                                                                          c> tll.
                                                                                1s
                                                                                 %
           9 # 4 . /T>                                                     .
                                                                               o.œ u .-M*

                                  y y azyucy xsza.s
      /> p,.ép-z- Js                                                       *
                                                                           'a
                                                            /F - e.> - é/6 /7u
                                                                   '
                                               >     >         .




      -
          -rz> tcr/hy .> yaz ,z> >                                     % >
                                                                         '
      c   /ê Jzlzw/c                       -       zz- ' >                     q-
       zoydp/c/ z?t'z/                         G zzr                   > .% .


          Jo        sz?t/                          **/*7 'sz c
               z         .               )t az- p.z <                  ,
                                                                       %
          X u,
          '
            zzsvuy
                 zo' -   ''
                              .
                              '
                                  g ,'     y yzwoz-y,, /,
                                                        /?z>
               <y >                      z zzv .X.          Jzz,w zu zo
          fls> s:
                >vsy ,v?u
                        >,szyzz/,
                              >z -s A'  r Azxs/y
                                 o sgzzu vs-g zc-
                                                  /
          c-  /p z./pgzz,f ,-/zi N zsyovoo                                  <N
          y
          , rgsnn/ ,
                   /-z/'
                       o. / c3 so szztrz- ,-+
          Vor.
            z,n>vvz
                  s,à
                    soy.,
                        o
                        /.
                         zw,>
                            */
                             =zzuohz. ,w>>, k:%-




           7 è'/w
                z', 7,/,/
                        ,s
                         /.0-                  4/-/%       qytny V zzy
          ,7A                 >           jzvw yg j ssy                        J.
          / czps              J/Z'./ zz-zN         C.
                                                   M zz-J v4ylzxv,f
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 13 of 52




                         '




             tx s/       $                         O y W s ? r g zp/tio-,z//s.
        Vc Aas/ >                                  /S   /& #/i/                                      gysz.
        Atkvs r szz                                y /hws/)zts /h                                  Jz> fc/-/
                                                                                                           ,
         h :-/ t/l.v           /
            /:,/ %
                 '/? z.z/c. /Jzzz,
                 é               .s/ s/ a -w h q w czz-
        #//c4      o/sw           u./c /&?p ' A 4 ezm ra /c-                                          ,


                 gyy   .,y )'g /: //Jo c.
                  , jy gp                'I,v ,g,
                                               .kw
            r / toçrc        h op c & zz sz-vzom,  xr
             y agy iszy 1 s:/ tvc /&vw? >
            /7# pcnY?zzpt/y                                       /cr /;,,n,f Jj- /zz)e
                                                                                ,
                    .

                         y,vzy .u, o.z,
            z7Z/                 u          vypsxo                      aqz.n sszwtazx/-?o
        zz/i/ N zpzzwv
                     'sfezn,                                                        7z- (./< xtzvmn
            C'Vzzr
                 v azw                     >             '-
                                                                            tzz>
                                                                            -                      = u--/.z-a
                                                                        .

        zzz,
           r                         tzz>          . .

                                                              ,                 >                   rzz3v,zo  ...




            ?zzz/XzA                      zz             tzzz/ ,
                                                              .w/.
                                                                 ,zz-s , W ?zw
        y/
         .,r                                        ,LX.) v
                                                          > xszzz-z-z,
                                                                     > z'-
                                                                         w...s
            /&zil/k r                          ,-Yt7 >74/,-fz./= ,1
       szc.w                     ,
                                 S -& > L-V             /-)zl
                                                            r
                                                            ,
                                                            u y-y' u pz.yzz-
                                                                          tz.
        J tz.csz>                         zw t
                                          J
                                             . ?
                                               w .,z,0z/ ,  y.
                                                             z.zs,zt.z,sp x.zLz.,Kp .




            V                             sw-. .
                                          y,
                                                         ,
                                                                    /s.c//>'
                                                                   c.
                                                                           -
                                                                           ,v
                                                                              , ',.4wz-z,;ap.,gp.c..
        *                                                ,                              - -   +  /        >w p s    .
            y/1g,
                                 o                                                  ,
                                                                                                  >       .
                                 a.
                                  W
                                  ,             ....
                                                   F..gowz/.zzz.-s              /0 az..yz
                                                                                        W,-
                                                                                          .cv.
                                                                                             ,
                                                                                             z.y.
                                                                                                -.
                                                                                                 -.e -
        zz/ '>/'.3 s/v zz tctzzz Lltzvytz.z &;/
                        //,:,v ,
                               .ss& szc/zzoaoz,./                                                 7z,,/
                                                                                                      z
        ff sc>gw zzzzx,+ .-/s' t
                               ;z,
                                 >ozv,
                                     c.
                                      o
                                      zzzz.p                                                          .




       W4Z>UZKW-
        -
           -CZV V-N ,#r
                      '' pWr z'
                              /c--az                                                                      A -ky
                                                                                                              f
                             '
                                      .
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 14 of 52




                                       Jm           xm                                                             U - zzc
            Xp'
            E                           ov.ze- sZ'z'
                                                   .M                                       ,gzv
                                                                                                                   ..-
                                                                                                                     ..    d    r    .


       A/ovx
        ,                                                                                                      Z'
                                                                                                               ..
                                                                                                               ,
                                                                                                                 ,Z                     .
                                                                                                                                    , <s.
                                                                                                                                    (./
                  -   w z?             ,> .
                                          yJ<.X
                                                  1
                                                  > ,.-,                       v cw .xz.e.z                               r. yyjy:y              ,z
      Y>W
      y4.
        .,z,
           k ,
                Y  W
             .,Jz,<7                      (
                                          J
                                          LZZ-r
                                                               é
                                                               &
                                                               .,
                                                                cy
                                                                 ' )'
                                                                           y
                                                                                ,yyyy.a
                                                                                      r.z u
                                                                                          wy
                                                                                           ),z
                                                                                            -
                                                                                             yysyoyys
                                                                                                     y          u
                                                                                                                                             >y
                                                                                                                                              .w
        ,,
                 -                                                                          .z,#yZeyt.
                                                                                                 ...
                                                                                                            /X; z-(x,
        /,
      . ,
                                  z4     V :'a&   ,??//C
                                                  - ,
                                                           '
                                                           .                    ,
                                                                                    /0vjz.y- kv .z.s ,
                                                                                        ,            ,4
                                                                                                     .
                                                                                                       .z..ww-xu
                                                                                                      )... .                    .
                                                                                                                                p
                                                                                                                                ,
                                                                                                                                a,,
                                                                                                                                  r,ir-
                                                                                                                                      ,,--
                                                                                                                                         ,
                                                                                                                                         jy,-i
                                                                                                                                             i
                                                                                                                                             )
                                                                                                                                    a


       .z
       /,W =zj)                        .
                                       J ....A-.
                                               vA
                                                .o.                           .(Kyvyr-jyg'
                                                                                         yf                                    aW..y,
                                                                                                                                    u..
                                                                                                                                      t..x
             '
                 ?
                 sz               t
                                  > ,w/' ,
                                         u g         ..
                                                                               q-- .g
                                                                                    ,-yyz                           aza-
                                                                                                                       ,y
      c.?( 1,                      ' 6.
                                      L/-., z-l'
                                               -zzS
                                               z
                                                               '

                                                               . ..       /S ,// z rgz '
                                                                          '
                                                                      s..z.;           ,-.,
                                                                                          )--
                                                                                            .
                                                                                            yf-,
                                                                                      w,- x-..e..,
                                                                                                 .                                       ?
                                                                                                                                         '
                                                                                                                                         7 '
             .V,-.,,,  w,
                        - z,.
                            o sz
                               y'
                                y
                                z
                     z- u-zàt-zlt
                    zz
                                  -
                                  s
                                  v,
                                   y
                          .
                                              z-,,
                                             ..
                                                                               ?.z'
                                                                                  ty ' ' ,-Z-Vzr-z'
       ?'/z,
        ,,
        .
           zv
            ,avl.
                ?.
                 z , /.,z,
                         :
                         ;, - ..-v
                                 ,
                                 .z.
                                   c
                                   '                                                    . '
                                                                                          ,
                                                                                          Ay,z,
                                                                                          .                                    /,.'
                                                                                                                                  :
                                                                                                                                  -szz+'-
                                                                                                                                  ,
                 .   ).     .- .                                                          kt

                      Z
                              .


                          Y zz-e a'
                                  X           p                                      x o.gasz'-..>kv.z-.
                                   L<b
                                     & z zo.
                                       t-
                                        ssz.
                                           gy                                                            zz/z
                                                                                                            yzzscz
                                                                                                                 Jtt
                                                                                                                   ?zz.zk
                                                                                                                        y
                                         .

                                   ,




                                                                                                                          oov            r
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 15 of 52




                     .   U
                                                                                       :?'




                                                                               7


                                                                    ( -A  ,


                                                                 . .-
                                                                     y,
                                                                     .    .,
                                                                                 ..a?
                                                                               Z'-  -.z cv.
                                                                                          =o




                                  r ;$y;zy
                                        g z
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 16 of 52



                                      Fjg.g.t.izy                 gc   .

        Clerk ofCourt
        U U DistrictCourt                  JOL.23 2019
        400N M iamiAyt                      ANcptA E.rqoet-E
        M iamiFl,32126                      cL
                                             -tpKi
                                                 aco.
                                                    'Dls:'cm
                                            s,()c?Fr/'LA.,MiAml
        Re;USA vsUS Stem CellClinicand others
        Case:18-cv-61047-uu

        JudgeUrsalaUngaro

        DearJudge,
        Pleasereconsideryotlrdecision to destroy patients'stem cells.
        Plemsereverseyotlrposition thatthesepersonalstem cellsarenottheproperty oftheir
        ownersource. They are notthe property ofthe FD A .

        Tommy Heinrich hashad only 2 ofthe 20potentialtreatm entshisdeposited cellswould
        provide.The improvem entisprogm ssing well.M r.Heinrich is74 yearsold and a 15
        yearcancersurvivor;hedoesnothavetimetowaitforthisbattleto besolved. Heneeds
        hiscellsnow .

        Stopping stem celltherapy isa directaction againstsolving ournation'sopiate problem
        asthosepatientshaving successwith stem celltherapy willbe forced to suffer,
        deteriorate,and revertto the use ofopiates.

        K indly considerthis request.Thank you.

        Sincerely,




                                       $/lt.
                                           t//c)
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 17 of 52

                                         PILLD BY                       D.C ,

        Clerk ofCoud
                                                   JtJL 23 2019
        U U DistrictCourt                           ANGELA E.NOBLE
                                                   cLEnK tJ.s.DIsT.cT
        400 N M iam iAve                           s D.OFFLA.-MIAMi
        M iamiFl,32120

        Re;USA vsU S Stem CellClinicand others
        Case:18-cv-61047-uu

        Judge U rsala U ngaro

        D earJudge,
        Pleasereconsideryourdecision todestroypatients'stem cells.
        Pleasereverseyourposition thatthesepersonalstem cellsarenottheproperty oftheir
        ownersource. They arenottheproperty oftheFDA.

        Tom my Heinrich hashad only 2 ofthe20 potentialtreatmentshisdeposited cellswould
        provide.Theimprovementisprogressinjwell.Mr.Heinrichis74yearsoldanda15
        yearcancersurvivor;he doesnothavetlm eto waitforthisbattleto besolved.Heneeds
        hiscellsnow .

        Stopping stem celltherapy isadirectaction againstsolving ournation'sopiateproblem
        msthosepatientshaving successwith stem celltherapy willbeforcedto suffer,
        deteriorate, and revertto theuseofopiates.

        Kindly considerthisrequest.Thank you.

        Sincerely5


                                *%                  e
                                N '                x'
                                            ...'
                                            .               /
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 18 of 52


                                                                                        Jam esand Gina Kosta
                                            FILED t
                                                  '
                                                  .
                                                  ''j
                                                  J '                    D .C .               1731SunsetCt.
                                                                                       Gardnerville,NV 89410

  Ursula Ungaro
                                                  JkL 23 2019
  400 North M iam iAve                              ANGELA E.NOBLE
                                                   CLIEER?Il.JS.DEF;T.CT.
                                                   S.D ,O F FL-A.-M1$&.M i
  M iam i,Florida33128
  Re:USA vsUSStem Cellcase
  ToW hom ItM ayConcern:
  W e are contactingyou inrelationto yourrecentdecision thatthe FDA can regulate stem cellharvesting and
  delivery in aI1patients.You are W RONG.
      1) On May30,2018,PresidentDonaldTrumpsigned5.204,theTrickettW endler,FrankMongiello,Jordan
         M cl
            -inn and M atthew Bellina Rightto TryAct.The Food and Drug Adm inistration isa productofthe
         Executive Branch ofourgovernmentand istherefore DIRECTLY responsible to the President.
      2) Phase1clinicaltrials(or''first-in-humansd')areconductedto determinethata''drug''issafeforhuman
         consum ption and to determ ine thatthe LD50 ishigh enough to avoid accidentaloverdose.Stem cells
          havean LD50roughlyequalto1/10thofapatient'smass.A patientwouldhavetoexplodefrom stem
          cellinjectionbeforetheirsystem wouldgiveout.Therefore,stem cellscanbeconsideredatIeastPhase
          1 by com m on Iegaldefinitionswithoutdirectapproval.Otherwise airand drinking waterneed to be
          putinto trialim m ediately.Further,
      3) Stem cellsarea productoftherecipient;therefore,NO PO55lBILITYOFRDECTION EXISTS.Again,this
          m orethan meetsthe qualificationsforPhase 1.
      4) Parkinson'sisaTERMINALDISEASEand issubjectto5.204.Tberefore,youare IegallyIiableforany
          pain,suffering ordeathcaused byyourillegalgrantofownership ofParkinson'spatients?stem cellsto
          thegovernm ent.There isno ''atIarge''public health risk and so yourdecision istantam ountto an
          illegalexercise ofim minentdom ain.Ifthatdecision resultsin increased sym ptom s,reduced quality of
          life?pain ordeath you are personalfyresponsiblem orally and ethicafly,even ifyou m ay beabdicated by
          a court.
      5) ThethreepatientsinFloridathatwereblinded,wereblindednotbystem cells,butbypoorclinical
         practice.Justlike Botoxadministration,orsubcutaneousobjectinsertionforwrinkles,orevendentistry,
          these procedurescan aIIIead to infection ifperformed in poorconditions,orwith im propertraining and
          equipment.To violatethe rightsofaIlAm ericans,granted by S.204,becauseofone clinicwhich is
          directly responsible fortheactIeadingto blindnessoftheirclients,isabhorrentand un-Am erican.The
          clinicshould be sued into bankruptcy,ratherthan an inertsubstance blamed.
   In lightofthese facts,ratherthan the emotionsofthree fam ilies,orpressurefrom Big Pharm a and the FDA et.
   aI.,we hope you willw isely reverse vourdecision before som eone ishurtorkilled.No one with aterminal
   disease should be denied accessto any potentially life-saving,orlife-prolonging substance.Thatisn'tour
   opinion,thatisthe Iaw .
                                                           Regards,

                                                           ,z;/
                                                          /;  yyro
                                                                 ss;.'
                                                           Jam es Kosta
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 19 of 52



                                           FILED BY                  D.C .                     Linda S.Norris
                                                                                              1731 SunsetCt.
                                                                                       Gardnerville,NV 89410
                                                  JïL 23 2019
  Ursula Ungaro
                                                  As
                                                   -:c
                                                  ct  p
                                                      xl
                                                     rl -CAEEpl
                                                          Js xf
                                                              ga.l
                                                              os y.j
                                                                   -:.
  400 North M iam iAve                            s,f).o!nsct..
                                                              A -'JIAMI
  M iami,Florida33128
  Re:USA vsUSStem Cellcase

  To W hom itM ay Concern:
  Iam a patient,term inallviIlw ith Parkinson'sdisease. ln 2018 Icontracted w ith Seattle Stem CellCenterto
                                                              z
  withdraw stem cellsfrom my bodyand to store them formy personaluse Iater.Yourrecentdecision to grant
  ownership ofmy bodyto the federalgovernmentiswrong by every Iegaland m oralstandard.

      1) AnyAmerican isallowedtoextractandstoretheirbloodforusageinanemergency. A terminaldisease
         orillnessisan em ergencv.
      2) W omenhavebeenarantedownershinofevervcellthatcrowsintheirbodvinmanycourtdecisions,
         including Roe vs.W ade.Thisextendsto m en,ofcourse.
      3) Americanscanevenharvestorgansfrom Iovedones,oranonymousdonorsforimplantationwithout
         FDA intervention. Inthisinstance,the organsare NOT propertv ofthe state.
     4) Tothatend,mydaughter,aged46,recentlvpassedawavand aavetheamazinaaiftofIifetothree
         neople in desperate need throughoraan donation. YourIegaldecision would have killed these people,
         and herlastgiftto hum anitywould have beenwasted.Thism akesme angry,and itshould m ake you
         rethinkyourorder.
      5) Parkinson'sisaterminaldisease;thereisnocure.Allowing patientsevena placeboeffectisclinically
         provento im prove theircondition over30% ofthetim e. I fstem cellscan'thurta person when properly
         adm inistered,and they have a verified 30% chance ofimprovina a person'scondition,they need to be
         allowed.
         PresidentTrum psigned the RiahttoTrvActin M av 2018,allowing those with term inaldiseasesto try
         any treatm entwhich isnotharm fulaccording to the FDA underclinicaltrialstandardsforPhase 1.
  Itistracicthatthree neople Iosttheireye sight,and I'm wiserforknowing the possibilityexistsifchoosing an
  unprofessional,untrained orunsanitarvclinic.Thankyou forraising m yawareness. Beyondthat,yourorderis
  profoundlv m isauided. lIook forward to yourrevised orderandto using the rem ainderofmy stem cells.


                                                        Sincerely,
                                                               *                      k.




                                                         Linda S.Norris
                                                                                               .'' 'LL f:l XzL          =---
                                                                                                                         :
  Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019ï--.2Page
                                                                           -L=L Q.LLL.Z 'Z.O J.L
                                                                                       20 of 52                                           -.        ....       .

                                                                                               :                  Ma@ B.Guilfte
                                                                                               E              1z07N.vassaultSt.,
                                                                                               )                 Tacoma,WA 984  &t
                                                                                                                                 06.3-6
                                                                                               1
                                                                                               . QT-U Q-IJ-7.''
                                                                                                              7-L7TDD'*D-C7'*7ï'.T,' :D Q'7Lï'*-'e= -.U -.L-.7-n*77 .
                                                                                                                                   7*'
                                                                                                                    '


                                                                                              Jq/k
                                                                                                 / lyy,y
                                                                                                       gc'ju?
                                    FILED BY                                   D,C.

                                        J0L 27 2C1S
L))teetyny.
         k                                AhlGI!'A P N0F?.ZE
                                        (E;t.t'if1@ûL$
                                        :5.f:h.()F:.
                                                     ...':
                                                      ;t1
                                                         nr,1-
                                                         -./
                                                             .)i.
                                                                ''';
                                                                   F fî.:'r.
                                                           h. ?'16-7-4-:-1

   T > z#-&k               @v                              .                          z,
                                                                                       zz zsl s'fexn K:://r z'/'
                                                                                                               r
                                                                                                               z?
                      j
                      .
                      4
                      b
                      3
                      '
                      .
                      );
                      jf
                       k
                       j
                       ;
                     ,tï
                      )j(
                        1
                        '
                        :
                        4
                        k
                        ;
                        4,
                         ;
                         :
                         .
                         ,457TG w (9
                                   , /A w >
                                          <                                     .
                                                                                           m>           a           ,4w                           :z .

 J'
  /cy x svxa- y' )w,yl yaz,x oz y;.s y.w wy .
                                            a.6z,Ty
 t ,< t zx A,z&s'7 > f'.4y.
      z aem zlwozzap/l / V,=o- > r                                                             wwr swsJ,,.vx'
                                                                                                            fz
 >
 wa/&açi:Z,T t
             x
             z
             zwy.
                'p.
                  =
           w Ar + -z>
               -
                                                                                       pa wz
                                                                                 v?g.>u2 lv
                                                                                            ,
                                                                                            ,y yy
                                                                                               ,
/.a                                                                                                                                                                ,
                                                                                                                                                                        w
        .
            o.y p.
                ' u Jzu+ zw.o, cv .aw psgzw w . z
 tiyum '
       s . ' :#,oe aw œ <                                                                /0 o aazz;x 'fwz
/ W ?$p
  Gcz
      / V- /.'
             ?''                    )                  .
                                                                                          #    z)

                       / y,@ zwjy-
                                 ws
                                 . y up vaoo
                                           yy.s
      ow ,       /7.>.y'-Atzw
                            ' ..zS ..p y A
 tz?o y -< us,s.e. tW ?X r F, &C./,Wocz- j   - XP                 .



 '          /4/g > />= pvye az-
                              w aïzwy/-                                                             zop z.zuyyazypsr
                                                                                                         /
 op rs
     <e
      'soo'
          -t # pz)F fa-'Fzziy'p-'
                                /,.q,u,                                                                                                                                     ''-
                                                                                                                                                                                  ,

                                    /* z ''47>-/7;/> /J'
                                                       ' # o a v,rzmsks: w-
                                                                                                                                                                        J   ê
 orv lv.wz Ax                   >   w J ww./t zwv ,w.
                                                   ' sr/,o< a                                                                               zzo /zY z'-
 71: >             1wl-4                 '
                                         /A- zt V '
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 21 of 52




                      Cellutions ao eceplsurgicalNetw ork


                      SVF STEM CELL FINANCIA L AG REEM ENT
                                                       * *- 1V. e Fr'=' )


                       M ic:VF Pacm e:Inclue 2JolntInjx tlx s. fIv prfp
                                      TotalC- t$9,:*
                                (Y - I3rdxnte .œ xy:;i:g
                                                       5'
                                                        /
                                                          xe ..ed- j. $j,. j

                      SpinalSVF pace e:Inclue 1spfnalInjectfona 1Iv nrlp
                          .,.
                                                      Too lcox $1z,gœ

                                 Bankfngpln:1* 11.-                       1AddstfoM lTreatment
                                                               C* t$3,5*
               ('5Aœ I*          ITe-- - o n> pur-h-u o r. jNx . Norw rx taj,. $.
                                                 (1Tr- t-             = zR a or1N)


                                                     Yœ rTr- t- nt plan
                                                           -




               patetN.-:m n..
                            v (0alssoaopr--veia. z+-l6
              Ar- 1:?.'               > z:L-
                                           .%4FA r. a (optjxal):                                         jv. :          .



                                                                               kl
                                                                                --
                                                                     :3(
                                                                       )4t
                                                                         /
                                                                         t
                                                                         1
                                                                         -
                                                                         j
                                                                         j'-j',
                                                                          -          '   .''
                                                                                               f

                P- anature: '
                            lI
                                        -!.k-'1i,.              . -,..,

                                                                x         ,j             .

                                                                                           î       ,;    pao:        ryk -,..j
                                                                                                                    jj       '
                                                                                                                              $4
                                                                                                                            ...
                                                                                                                            .
                                                                                                                            .
                                                                                                                               j
                                                                                                                               4,,
                                                                                          ..
                                                      ,.                                 r
                                                                                         .
                G **W .M- ure:                                                           '               pate: 1//$//6
                                                                                                                .




               pr#
                 -ram- 3+.r
                  '     000 oxjtry*
                                  .
                                                                               - :. xenate:?bö/v*a.-
                      5 b oo Vb r bonwkoc
                      .
                                                                           .   iiastj çcxkso tjBojooj%
       .
        At-$4.-- .œ- t-. .- 1.-    s r-    w.    > x. fatss pw  . w ww u - yjo o jx o 0 .
                         -m m.p
                       fue o - - - w v
                                     ullmwt- . . .nou- - z--o-pr- o      .-       o . wjj
                                   .'-.-- wwo h - - -                          ... o               upw - wx-x- .    .
        Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 22 of 52
                                                                                                                                                                           /.
                                                                                                                                                                            **:
                                                                                                                                                                              :
                                                                                                                                   CustomerServke Information:               1
    Bazdameriea+                                                         BankofAmerica* r                                          www.bankofamericacom
                                                                                                                                   7.8* .421.2110
                                                                                                                                   TTY:1.800.346.3178
    CASH REWARDS                                                                                                                   M ailbilling inquirlesto:
    visaSignature''
                                                                                                                                   BankofAmerica
                                                                                                                                   P.O.Box982234
               SS 0228 N 507 557 1                  08094 4@02 AV 0.378                                                            ElPasoTX 79998-2234
                                                                                                                                   Mallpaymentto)
                                                                                                                                   :ankofAm erica
              MARY D GUILFORD                                                                                                      P.O.Box851001
              4707 66TH AVE W                                                                                                      DallasTX 75285-1007
              UNIVERSITY PLACE W A 98466-5615
               I'IIlI1'I1llII'I'IIlI.II''IlIIIll'IIIlljlIIIII'IIII''IIlIIIIII'l'
                                                                                                                                        lanuary25-February24,2018
                                                                                                                                       Account#4400 668548648= 2

    Account Sum m ary                                                              Paym ent Inform ation
    PreviousBalance                                               $677.37          New Balance Total                                                           $3.947.
                                                                                                                                                                     42
    Paymentsand OtherCredits                                     -$700.41          CurrentPaym entDue                                                            $39.œ
    PurchasesandAdjustments                                      $3.
                                                                   969.73
    FeesCharged                                                    $0.74           TotalMlnimum PaymentDue                                                       $39.
                                                                                                                                                                    00
    lnteres'tCharged                                               $0.00           Payment Due Date                                                           03/21/2018

    New BalanceTotal                                             $3.
                                                                   947.
                                                                      43           LatePaym entW arning:Ifwe tonotrecelveyourTotalMtnlm um
                                                                                   Paymentbytbedate Ilstedabove,youmayhavetopayaIatefeeofupto
    TotalCredlt Llne                                             $5,000.
                                                                       00          $38.* andyourAPRSmaybe lncreaseduptothePenastyAPRof29.99% .
    TotalCreditAvailable                                         $1.
                                                                   052.57          TotalMinim um Paym ent W arnlng:Ifyou make onlythe TotalM lnlmum
    Cash CredltLlne                                              $2.5œ .
                                                                       00          Payment eachperlod,you willpay more ln lnterestand i
                                                                                                                                      twilltake you
    Portion ofCredjtAvajlable                                                      I
                                                                                   ongerto pay offyourbalance.Forexam Ie:
    forCash                                                      $1.
                                                                   052.
                                                                      57
    Statement Closdng Date                                     02/24/2018
                                                                                    lfycu make noadditlonal You willpayoffthe       And you wlllend up
    Days in Bllllng Cycle                                              31            charges using thds card balance shown onthis paying an estlmated
                                                                                     and eaEh monthyoupay statement in abotlt            totalof
                                                                                         OnlytheTotal                     16years                    $7.246.00
                                                                                      Mlnimum Payment
                                                                                             $132.
                                                                                                 00                     36months                       $4.752.00
                                                                                                                                                 (Savings=$2. 494.
                                                                                                                                                                 00)
                                                                                   Ifyou would Iike inform ation aboutcreditcounseling services,call
                                                                                   866.300.5238.




-   -   -
                      ,
                          ëM   0B35q?q3BDB0350D00D70DMlD0OMM0DLL85q:Lq8lëP

                      BANK OF AMERICA                                                   AccountNumber:4400 6685 4864 8122
                      P.O.BOX K51001
                      DALLAS TX 75265-1(:11
                                                                                        New BalanceTool                                                 $3.947.43
                                                                                        TotalMinimum PaymentDue                                           $39.00
                                                                                         PaymentDue Date                                           03/21/2018
                                                                                                                              .#
               MARY D GUILFORD                                                        Enterpaymentamount                                     y           ,.
               470766TH AVE W                                                                                                                             5
                                                                                                                                                          .
               UNIVERSIW PLACE %l% 98466-5615                                                                                      /
                                                                                         ) check here fora J/large ofmalltng address orphone num+ rs.
                                                                                     : ' Pleaseprtpwk/e alltxweràbr?.
                                                                                                                    s on r/le rewrse s/de.
                                                                                          Mailthistouponalongwlthyourcbeekpayablet@:BankofAmerila

                                                          ** R* - * m    - - - e - -*
   Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 23 of 52
                                                                                                                                                                    W *>
                                                                                                                                                                          <




Transactions
Transactfon Postfng                                                                                   Reference           Account
Date        Date    Description                                                                       Number              Number                 Amount         Total
                       Paymentsand OtherEredlts
02/07       02/07      WA BankfngCenterpayment                                                           1918               8122                 -677.
                                                                                                                                                     37
02/16       02/16      THEHOME DEPOT #4720 TACOMA WA                                                     9613               8122                  -23.
                                                                                                                                                     04
                          TOTAL PAYMENTS AND OTHER CREDITS FOR THIS PERIOD                                                                                   -$700.
                                                                                                                                                                  41

01/25       01/26      Purcbas
                       CROW   esanPd
                             GATE   Adjustmen
                                   UB        e MO
                                           NANAI   BC                                                    6279               8122                   24.85
                  30.57CAD
01/26       01/27 FRED-MEYER#0615       UNIVERSITY PLWA                                                  7729               8122                    53.61
01/26       01/27 FRFD MEYER FUEL#9615 UNNERSITYPLW A                                                    7802               8122                    38.08
01/26       01/27 USPS P0 5483380056 TACOMA WA                                                           7900               8122                    25. 00
01/26       01/27 USPS PO 5483380056 TAQOMA W A                                                          7827               8122                    15.00
01/30       01/31 FRED-MEYER #0615      UNIVERSITYPLWA                                                   7218               8127                    17.59
01/30       01/31 NORTHW EST PAIN RELIEF CE LAKEWOOD WA                                                  0021               8122                 3.500. %
01/31       02/02 MCDONALD'  S F1806) UNIVERSITYPLWA                                                     0070               8122                      2.96
02/01       02/02 FRED MEYERFUEL #9615 UNIVERSI    TY PLWA                                               0087               8122                    28. 33
02/01       02/03 DISCOVER LIFE CHIROPRACTITACOMA W A                                                    9955               8122                    27, 00
02/02       02/0S SAFEWAY #0486        TACOMA WA                                                         1641               8122                      1.64
02/04       02/06 THE HOME DEPOT#47)1 BELLEVUE WA                                                        2462               8122                    30. 66
02/07       02/08 FRED-MEYER#0615       UNIVERSITY PLW A                                                 0237               8122                    61.24
02/08       02/09 CLASSICALRADIO INC. SEATTLE WA                                                          1)80              8122                    10.00
02/09       02/10 TACOMA CLICK NETWORK 253-502-89* WA                                                    4741               8122                    25.35
02/13       02/)5 KBTC PUBLIC TELEVISION 253-6807700 W A                                                 3391               8122                    10.00
02/14       02/1S FRED-MEYER#0615        UNIVERSITY PLW A                                                8730               8122                    24.55
02/14       02/16 OFFICEDEPOT #894      TACOMA WA                                                        7218               8122                    29.72
02/16       02/17 FRED MEYER FUEL#9615 UNIVERSITYPLWA                                                     8668               8122                   20.19
02/17       02/19 KCTS9 -CROSSCUT       206-7286463 WA                                                   0316                8122                    10.X
02/20       02/21 FRED-MEYER #0023       BELLEVUE W A                                                    8258                8122                    13.97
                              TOTAL PURCHM ES AND ADJUSTMENTS FOR A11IS PERIOD                                                                               $3,969.73

                           F
 01/25       01/26         Fees
                            OREIGN TRANSACTION FEE                                                        6279               8122                    0.74
                              TOTAL FEES FOR THIS PERIOD                                                                                                        $0.74

                           InterestCharged
 02/24       02/24          INTEREST CHARGED 0N PURCHASES                                                                                            0.00
 02/24       02/24          INTEREST CHARGED ON BALANCETRANSFERS                                                                                     0.00
 02/24       02/24          INTEREST CHARGEDON DlRDEP&CHK CM HADV                                                                                    0.t)0
 02/24       02/24          INTEREST CHARGED ON BANK CASHADVANCES                                                                                    0,œ
                                TOTAL INTEREST CHARGED FOR THIS PERIOD                                                                                           $0.
                                                                                                                                                                   00

                                                                                             ,
                                                    $ l      ë . .. *. ' ç ' - -
                                                                                                                 j
                                                                                                              ' 't

                              Totalfeescharged in2018                                                  $0.74
                              Totalinterestcharged in2O18                                               $0.
                                                                                                          00
              Ban#pfAmenca
                '
                        .                      '<
                       .       à-                                       customer
                                                                        R-llpt
             bA
              yI
               lli
                 at
                  wemsar
                   . Pa
                       yv dltedsubjtcttoverificadol colle
                      s'l
                        :ktsareacceptedwhen nzwlv        o
            aftertheBara'spo                    'lisappli n,andceadidongoft   l
                            ste.dcm-offtimeorS          ed to oulslanding bahnc!eesRulesaad RegulatioisoflhisBanka
                                                                                    and notu
            Ple- reznin+1sre                  at
                                               urday.SuadayyandBank Hol   idays                                         qdasot berwkq;eprovie
                             ceiptu* 1yourecei                                 , arrdatedandpo
                                                                                             cn ixic
                                                                                              ons  dlmnz'-ofthis
            > akye fqrbe wio % veyouraccmmtstatememt                                                 eredreceivedraoscejpt
                                                                                                                      of tbTransactionsrecedve
            savetl- wabr                   hk# AmeA                                                                      ene'
                                                                                                                            x!bminextday.
            o a ateu xzoowr?.
                           utyreli.utdejxsiw wpba- wis
                             ofmjavonw
                                     ' jATM j
                                              x ajjoaso t
                                                       ,vxnqrersm14            Tr
                                                                                 an ao j: c1/1z/201   .
                                                                                                        g1
                                                                               Entity N:A 600021004 E 1,1n T1r 00008
                                                                              CR2 AA                 PHI
                                                                                          :::::::*8122        $3
                                                                              Regular/Neiyt P4y>                 :47.43
                                                                                                e5t Bue Payxe,t ,
                                                                                                                                                              Page3 of8
          Me-       FDIC
          911+2*           112012
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 24 of 52


                                                   FILED BY                     D.C.
    SharonCluckRN
                                                         JbL 23 2218
    5131 Bonney Lane                                      ANGEL.A E.NOBLE
                                                         cLr
                                                           ucsiK U.s D IsT cT
    Farm ington,M o.63640                                s.n,OF'FL-A..vi
                                                                       Alzi

                                                           July 13,2019



     Honorable Ursula Ungaro
    400 North M iam iAve.
     M iam i,Florida 33128


                                                           Re:USA vsUSStem CellTeam

     DearHonorable Ungaro,
     Iam a patientofUS Stem Cell,in M iam i,FL.Iam very distressed regardingthe planned destruction of
     my personalstem cellsbanked atthisfacility.
     Asa private US citizen,lfeelm ycivilrightsare being violated bythe ruling thatm y personalbody cells,
     baring my DNA would be destroyed withouteven having a say inthe m atter.
     Ihave had two hip surgeri
                             esasthe resultofhem ochrom atosis.An iron overload disorderthatattacks
     joints.Oneofthose replaced hipjointsdislocatedthreetimes,andthehiphadto becompletely
     reconstructed.Eachone ofthose episodescaused excruciating pain.Itwaspain Ineverwantto face
     again in my Iifetim e.Ibanked my stem cellsforthefuture.Irealize lhave no guaranteethatstem cell
     applicationtoanotherjointwould besuccessful,butIhavechosento investintakingthatchance.A
     chance thatnow isnoteven an option,ifmy stem cellsare destroyed.
     Asa US citizen,educated in the medicalfield lfind the destruction ofany stem cellsisextrem ely unwise.
     Justthe m ere possibility thatthey have valueforresearch alone isreason enough to haltthisdecision.
     The FDA claimsitisprotecting the peopie ofthiscountry however,stem ceilproceduresare practiced
     efïectively inothercountries,while ourcitizenry isbeing denied thisprivilege.Atthe sam e tim e
     dangerousdrugsare approved thathave proven to be deadly bythissam e agency.
     lam pleading with the courtto hearand review allscientificevidenceon both sidesofthisissue before
     executingthe demise ofaIIfatderived stem cells.

     Respectfully Yours,

                      py,ys
                          -z
                           o .v
                              ),y
       aron M .Cluck RN
     573-944-9334
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 25 of 52



                                          8:tt-E-D BY                  D.C .
    Ben Sm ith
    5176 Bonney Lane                            JtJL 23 2019
    Farm ington,M o.63640                        cttE
                                                    NGrl
                                                       .AJ.t
                                                           aN-OBL
                                                                cE
                                                 sri1:
                                                     ,
                                                     Lj
                                                      )f
                                                      .t
                                                       .
                                                       .?.
                                                         7,
                                                        r'.
                                                          A. ls-
                                                               cA
                                                              VI MTI
                                                                   .
                                                                        u y 10,2019
    Judge Ursula Ungaro
    400 North M iamiAve.
    M iami,FL.33128

                                                                        Re:USA vsUS Stem CellTeam
    Judge Ungaro,

     I
     tismyunderstandingthattherehasbeenajudgementgrantedthatwillallow fatderived,storedstem
    cellsto be destroyed atUSStem Cell.
    Iam asking foryou to please reconsiderthe ram ificationsofdestroying stem cellswhich have been
    extracted from my ow n adipose tissue and stored atUS stem Cell.
    Consideringthe history ofblood transfusions,Iunderstand theywentthrough som e ofthe same
    objectionsasstem cellsarenow undergoing.Historyshowsthatintimetheobjectionablepractice
    becam e the standard ofcare.
    Today,blood isextracted from a person'sbody,and a preservative additive solution isused to extend
    the Iive ofthe stored blood,which isinfused backinto the sam e patient,aswellasothersw hen needed.
    Blood isextracted,separated and used asRBCS,plateletsand plasma,album in,gam m aglobulin,and
    fibrinogen. Plasma,acom ponentofblood can even be dried and used.Anticoagulantsare also used
    (added)aspreservatives,andyetbloodisnotconsideredadrug.W ithstem cellsenzymesareusedto
    separatethem from adiposetissue.How isitpossiblethatblood is notseen asa drug and stem cells
    are?
    ln addition,the stem cellsderived from m ybody are only used specificallyformy personaluse.Theyare
    no good to anyotherperson.Thisisthe reason Ichose to store my own stem cells.lwanted no chance
    ofmybodyrejectingwhatcamefrom anotherhumanbeing.
    Itisterriblyoffensive to m ethatIhave paid forstem cellextraction and they are rightfully m ine,yet
    som eone can destroythem.They are my property.W hatifIhad stored blood fora future surgical
    procedure?Could italso be destroyed,forcing m eto acceptbloodfrom anotherdonorifneeded.
    Iwasgivena 50% chance to Iive through the yearin Jan.2018.Ioptedforthe onlytreatm entIeftto m e,
    which wasstem cells. Iobtain thattreatm entatUSStem Cell. lam stillalive and healthierthan Iw asI
    waspriorto thistre 'ènt.lam respec fullyasking thatthisdecision be reconsidered.
    S' cere #
    çtn
    .

                         mi
                          th
                               ,
        y                 *        *
            4        v             h.
    *           w.

        %t
         * 14
                    Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 26 of 52



              îtl,à ' #> '
                         ciozpk3à.caaze-
               'qoo yiycz'ïitl ''+vJ fMvzpzo
                                           p
                                                                                                                                                                               jtvj
                                                                                                                                                                                  'l,
                                                                                                                                                                                    7t2-J/@
                ''rrtaw,wt/TzG . 5Btz8                                                                                                               FILED BY                            D.C,

                     œ.:A q, M                                                                  tY                    cpu,
                                                                                                                         ww                               JdL 3 201S
                                                                                                                                                              ANGELA E.NoBt. :                        :
                                                                                                                                                             cL.EnK u.svDjsT.(
                                                                                                                                                                             -
                                                                                                                                                                             ;I'
                                                                                                                                                                             '                        i

                         & Au v (#rW 'e uxo
                                         4  gvt-, r,    s,E).oyF
                                                               :t
                                                                .
                                                                A.-h
                                                                   zl
                                                                    I
                                                                    AMi
                              i 1v w u   ozxk;c.w' ' . . czëy(         m(t,tg ..vc.K tL.
                                                                                       z
                                                                                  z.

         .-
... ......       ...,
          .,..,-..  -                                    j
                                                         r
                                                         ;
                                                         ,
                                                         .
                                                         j
                                                         -
                                                         ;
                                                         .
                    .-.-.-..-.--.-.---..-.--..-.-.....---.j
                                                          -
                                                          y
                                                          g
                                                          k
                                                          ;
                                                          j
                                                          y.
                                                           :
                                                           )
                                                           ,
                                                           r
                                                           y
                                                           .
                                                           j
                                                           '
                                                           tj
                                                            r
                                                            y
                                                            L
                                                            j
                                                            -
                                                            !
                                                            5
                                                            ,
                                                         ,-.--
                                                             '
                                                             .
                                                             t
                                                             .'
                                                              ,
                                                              .-..,
                                                                ...
                                                                  ,
                                                                  .
                                                                  -
                                                                 ,-
                                                                    j
                                                                    .
                                                                    j
                                                                    q
                                                                    f
                                                                   ..j;
                                                                      j
                                                                      f
                                                                      t
                                                                      ï
                                                                      j
                                                                      )
                                                                      .
                                                                      4
                                                                      -
                                                                    ,,.
                                                                      -6
                                                                       f
                                                                       q
                                                                       ï
                                                                       1
                                                                      ..-
                                                                        ,
                                                                        yr
                                                                         j
                                                                         ).-..
                                                                      ,,.,.                        ...
                                                                                                     ,..
                                                                                                       --,...   ...              ,.                  ,
                                                                                                                                                     j.
                                                                                                                                                      j,
                                                                                                                                                       j
                                                                                                                                                       )j
                                                                                                                                                        q
                                                                                                                                                        y
                                                                                                                                                        ,
                                                                                                                                                        r-
                                                                                                                                                         j
                                                                                                                                                         ,j
                                                                                                                                                          -
                                                                                                                                                          r
                                                                                                                                                          ,
                                                                                                                                                          y
                                                                                                                                                          p
                                                                                                                                                          j/
                                                                                                                                                           r
                                                                                                                                                           -
                                                                                                                                                           ,
                                                                                                                                                           jjj
                                                                                                                                                             yj
                                                                                                                                                              g
                                                                                                                                                              j
                                                                                                                                                              t
                                                                                                                                                              jr
                                                                                                                                                               t
                                                                                                                                                               -
                                                                                                                                                               .
                                                                                                                                                               jyyy
                                                                                                                                                                  r
                                                                                                                                                                  g
                                                                                                                                                                  y
                                                                                                                                                                  s..
                                                                                                                                                                    .....-..       .     .
                                                                                                                                                                                             .
                                                                                                                                                                                             j
                                                                                                                                                                                             y
                                                                                                                                                                                             k
                                                                                                                                                                                             .
                                                                                                                                                                                             jy
                                                                                                                                                                                              jy
                                                                                                                                                                                               ,
                                                                                                                                                                                               j
                                                                                                                                                                                               yy
                                                                                                                                                                                                ,kjyyj
                                                                                                                                                                                                     kjjjj
                                                                                                                                                                                                         yy
                                                                                                                                                                                                          k
                                                                                                                                                                                                          r
                                                                                                                                                                                                          ,
                                                                                                                                                                                                          yyyjjj,
                                                                                                                                                                                                                -y
                                                                                                                                                                                                                 jj
                                                                                                                                                                                                                  -
                                                                                                                                                                                                                  .   ,
                                                                                                                                                                                                                .,..-,,
                                                                                                                                                                                                                ,
                                                                                                                                                                                                                       -
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       ,.,
                                                                                                                                                                                                                     ,j,,  .
                                                                                                                                                                                                                           f
                                                                                                                                                                                                                           qjj
                                                                                                                                                                                                                             ;,..jLj
                                                                                                                                                                                                                                   LL
                                                                                                                                                                                                                                    I,
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     L.
                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                      LL
                                                                                                                                                                                                                                       4L
                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                        j:jL
                                                                                                                                                                                                                                         .II
                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                           .LI
                                                                                                                                                                                                                                             LL...
                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                                                    -
                                                                        .
                                                                                                j
                                                                                               -y
                                                                                                jy
                                                                                                 jgyjry,y;,-. 4:,:3-yjr;jjry.- .....,yg-.
                                                                                                  ,.
                                                                                                                                        ,
                                                                                                                                        -
                                                                                                                                        .
                                                                                                                                        -
                                                                                                                                        .-
                                                                                                                                         ..
                                                                                                                                         .t-
                                                                                                                                           j,
                                                                                                                                            j
                                                                                                                                            r
                                                                                                                                            y
                                                                                                                                            ,
                                                                                                                                            jy
                                                                                                                                             g
                                                                                                                                             ;
                                                                                                                                             yj
                                                                                                                                              .  .
                                                                                                                                              .- ,..
                                                                                                                                                                               ,,....-       j                    yj-, .,,..           .




                                                          J= s;tc                                         .x, ozé
                                                                                                              ' o ws/
                                                                                                                    w .;t tsgoezu/a,4o/r
                               /'à:,?                                                  yoex u#e,,t k.-tzo.u ytgc-py s'- .-- J zufz,
                                                                                                                      (
                                 1                        n                            Ym
                                                                                       .
                                                                                        !. .w' z4cacruw.. os xyxvs.u.
                                                                                                                   - .v ra.+c'/w, . .
                           VA avawtczzk'</J
                                          a.z,cv
                                               ,
                                               Avec'-'
                                                     s
                                                     v?.
                                                       yw,
                                                         ..xcONa
                                                               '.J /axv
                                                                      ,
                                                                      aœ
                           wo&za 'Q':zo/ .' u  X7
                                                knxCXJJ,-lgpclz#AyAn 'xV<
                               yjxJ - wxzgwzi                                                                              . ywV./ryO :0,.e.
                                                                                                                                          . ..Jyjyy.s ..
                                                                                                                                                A .A &r'
                                                                                                                                                        x
                                                                                                                                                        .
                                                                                   .J c                               N IZ p,t.oec,                                                                       v .s.
                                                                                                                                                                                                            - =.
                                                                                                                                                                                                               o=. .s?
                                                                                                                                                         .
                                                                                                                                                                                                  .
                                                                              u
                        <A                                                             Sm'                  ,
                                                                                                                                                      *        'aY8<'%     '
                        zhtcz                                                           7 J# ' >
                                                                                               .                                                     z:p,'œ ,.y' :     ' .* 'œ
                                                                                           o
                                                                                                                      '


                                                                                                                 x xxz.                            y.
                                                                                                                                                  a.
                                                                                                                                                     xzx
                                                                                                                                                      . qy.;w wa              Vux                                         .,
                        S 'â #.x. UX- >aZ                                                                                                                         W K '4%<2V > VO
                                                    J.>                                    ' .> ?te1/0 -'m.tr '*'W'' Y*-c
                                                                              '            u  u .o
                                                                                                 'g.../. poy. s-evq.x et,
                                                                                                    .
                                                                                                                        z+. w.
                             m.                  ye. ' c.a, ca,sy
                                                                ,s,
                                                                  /, co,c,- yav s
                                                                                'w e. -..4
                                   - w
                                             . ,a w .      a w.+y,  X
                                                                      -    jw .. ..,g,..                                                                                                                                  -



                                            #          Y$.Y J gw ,f. 4:
                                                                           *% J     #wxvz<
                           F >.jw .

                                                                                   .                            v,uv
                                                                                                                                                       w.  p,.y. .,
                                                                                                                                                       0. + s     ,,
                                                                                                                                                                    y.j
                                                                 .
                                                                              yo
                                                                              O-
                                                                                 ..                                        w.Mç
                                                                                                                             )ç
                                                                                                                                xw,
                                                                                                                                  o
                                                                                                                                  s,w ,
                                                                                                                                      . )poa-p 2/.-v /a c

                                                                                                Yoa
                                                                                                  o
                                                                                                  g;/
                                                                                                    ,
                                                                                                    t
                                                                                                    *
                                                                                                    0 .rzs-e-sz-,v.tb.,
                                                                                                                      qs
                                                                                                                       -;'
                                                                                                                         l-aô'
                                                                                                                             /y,,
                                                                                                                                .-,
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 27 of 52




    Honorable Ua ula Ungaro
    SolA ern Distric'tCourtofFlorida                                                   FIUED BY                   D.C.
    US D istrictCourt
    4* N . M iam iAve.                                                                           JUL 3 2(11S
    M iltmi,FL 33128                                                                             ktgpu
                                                                                                   o.os-tF-
                                                                                                          jk))j
                                                                                                          k.
                                                                                                           u  44.,
                                                                                                                 L
                                                                                                                 J'
                                                                                                                 F.
                                                                                                                  :
                                                                                                                  '
                                                                                                                  l'
                                                                                                                   i     .
    RE:U SA v U S Stcm CellClinic and o eD .CnR l8-cv-6lM 7-lJU

    YourHonor:

    Ihavereccivednewsthataninjunctionhas%                                                            plnenlonU.S.Stem Cell,lnc..lellte.
                                                                                                                                      d
    in Sllnrise,Floridw to the efred tI:M a11patientow ned tissue bnnkKare to be destroyed.

    Ilivew ith fourchronic dise>- .and Iam in constantpaim so m uch so thatitisdim cult
    to function normally.lhad stem cellsextvacted from my own adiposetissue.on my back
    forthe purpose ofusing them to combatm y extrem epain.n ese stem cellsare m ine;
    t1* are harvested from my btxly.'Ihey Y long to no one bu1m e.To destroy tllem w ithout
    m y lm nission would * the d- ction ofIvrsona1and private prom rty.

    To date.U .S.Stem Cellmlnc..hasprovide > fc and œ liable storage ofm y Ktem celts.l
    w œsaboutto geta second tre>tm entoffourscheduled treatm entsto re-deploy m y cells.I
    willneed m y stem çells returned to m e âom the Iabsand w illalso ne a safe place to
    store the restofm y vialsofcells.untilthey are needed forfuture deploym ent.

    n isinjunctionshouldberevoke asthestoe tissuebnnknareprivatepro>                                                             mand
    tllere isno indication ofim propriety by U .S.Stem Cell.lnc.Iask yom atthe leastato
     me ifytheinjunctionto allow stem cellownea likemeto retrieveand storemy cellsin
     anotherlocatiom so they are available to m e formy nee ed tro hnents.

     Please help alIofusthreatened by thisillegalaction.

     Smcer
      ' e1y,and m
                ' bo> .
                     z'
                /?/'?''
                                            #' p.'                          **..       ----'''
            u                              ..

        zyw,/                               e'
                                              ./
                                                                              .U
        z                            y,te
                                        . z,
                                          ,                             .,...> wee,A
       /.                           V #z              /p
                                                             .. ..           Zw.
                                                                 ..''
                                                                    W
       l
       z                        ,>
                               e'
                               .?                    V'
                                                     '     o.r
                                                                            ..

                          .f
                           .
                          /
                   Iia J                        ee
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 28 of 52

                                                                           (


                                                    FILED BY              D.C.
      lanie J.Hannah
      1702Southpointe Drive
      Hoover,AL35244                                      J0L 23 2210
      July 8,2019
                                                           kt
                                                            'XI LJIl7$E
                                                             n oo0L. .u,A&l



      ClerkoftheCourt
      ATTN:Honorable Ursula Ungaro
      US DistrictCourt
      400 N.M iam iAve.
      M iam i,FL33128


      RE:USA v USStem CellClinicand others,Case 18-cv-61047-UU

      The Honorable Ursula Ungaro:
      Thisisan appealinthe above referenced case to reverse the decision thatalIpatientsam plesthatare
      stored be destroyed within 30 daysofJune 25,2019.Thesetherapieshave been life-changing forso
      many fam ilies,accom plished w hattradition m edicine hasfailed,and im proved the qualityoflife ofthe
      patientsand alIthose around them .Traditionalmedicine offered no hope forthese patientsand most
      exhausted alIthoseoptionswith no success.The traditionalm edicine optionsthatso m any tried and
      failed,have devastating side effects,including death.

      The individualsamplesstored are the personalproperty ofcitizensofthe United StatesofAmericaand
      personalproperty cannotbe seized ordestroyed withoutdue process.The guarantee ofdue processfor
      alIpersonsrequiresthe governmentto respectallrights,guarantees,and protectionsafforded by the
      U.S.Constitution and a1lapplicable statutesbefore the governmentcan deprive any person ofIife,
      Iiberty,orproperty.Due processessentiallyguaranteesthata party willreceivea fundam entally fair,
          orderly,andjustjudicialproceedingwhichhasnottakenplaceforthosehavingstoredsamplesatUS
          Stem Cell.The rightsofthe citizensguaranteed underthe U.S.Constitution are being violated and
          reversing the decision isthe onl
                                         y option forprotecting those rights.


          Sincerely,
   ,z-
     -- 'x
  I
  /   x          ;'-- N $.
                       ...




          Ja ie J.H'k
                    ax.
                      nah
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 29 of 52



                                                    FILED BY                  D,C.

     Shelley Thornton                                     JdL 23 2218
     3212 W oodlawn Ave
     Colum busGA,31904                                     CALï@
                                                               t
                                                               4h
                                                                EJEIA
                                                                .   JJDINîBTLE
                                                                            CT
                                                           s.p.of cFè-'
                                                                      l
                                                                      !à.-iiAai

     July 11,2019


     Clerkofthe Court
     AU N:Honorable Ursula Ungaro
     U5 DistrictCourt
     400 N.M iam iAve.
     M iam i,FL33128


     RE:USA v USStem CellClinicand others,Case 18-cv-61047-UU

     The Honorable Ursula Ungaro:
     Thisisan appealin the above referenced caseto reverse the decision thatalIpatientsamplesthatare
     stored be destroyed within 30 daysofJune 25,2019.These therapieshave been life-changingforso
     m any fam ilies,accomplished w hattraditionalm edicine hasfailed,and im proved the quality ofIife ofthe
     patientsand alIthose around them .Traditionalmedicine offered no hope forthese patientsand m ost
     exhausted alIthose optionswith no success.The traditionalm edicineoptionsthatso many tried and
     failed,have devastatingside effects,includingdeath.

     The individualsam plesstored are the personalpropertyofcitizensofthe United StatesofAm erica and
     personalpropertycannotbe seized ordestroyed withoutdue process.The guarantee ofdue processfor
     aIIpersonsrequiresthe governmentto respectaIIrights,guarantees,and protectionsafforded bythe
     U.S.Constitution and alIapplicable statutesbefore the governmentcan depriveany person ofIife,
     Iiberty,orproperty.Due processessentiallyguaranteesthata party willreceive afundamentally fair,
     orderly,andjustjudicialproceedingwhichhasnottaken placeforthose havingstoredsamplesatUS
     Stem Cefl.The rightsofthe ci tizensguaranteed underthe U.S.Constitution are being violated and
     reversing the decision isthe only optionforprotecting those rights.

     Overturningthisallows hope and atrue chance ofrecovery formany people young and old. Ipersonally
     have two people in m y life thatwillbe positively im pacted by thistreatm ent.One,a 3rdgrade girlin
     classwith my8-year-old daughter,in an autom obile accidentwho hasan entire Iife to benefitfrom
     stem celltreatm ent.Another,a Iifelong friend recentl   y in a m otorcycle accidentwho isnow paralyzed
     from the chestdow n. He isa 32-year-old young man who Ied anextrem el        y active Iife.Hisonl
                                                                                                     y hopeto
     walkagain isthistreatment.These aretwo realIife exam plesfrom a person inthe smalltow n of
     M idland GA.Ifthisdecision hassuchgreatinfluence in such a sm allplace,im agine whatYOUR decision
     can do forso many people alIover.

     Sincerely,
     ShelleyThornton
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 30 of 52


                                               FILL-J BY               D.C .

                                                     J0L 23 2218
                                                      ct%tLJl'l7'#
                                                      srE).opr'l
                                                               .A,.MIAMi

     July 18,2019



     Clerkofthe Court

     US DistrictCourt

     400 North M iam iAve.

     M iam i,FL33128



     Attention:Honorable Ursula Ungaro

     Southern DistrictofFlorida


      Re:    USA vsUS stem cellclinicand others,Case 18-CV-61047-UU



      Honorable Ursula Ungaro:


      M y nam e isJohn N Nordstrom . Ihave suffered w ith achronicdegenerative Iowerspine conditionthat
      hasIeftme with a disorderknow n asperipheralneuropathy. Ispentm anyyearsand thousandsof
      dollarsattem pting to treatmy condition w i
                                                thoutsuccess. May 13 ofthisyearIw asgiven the
      opportunity to received stem celltherapyformy condition.Partofthe care plan wasto cul     ture expand
      my sam ple w ith US stem cellin Florida.The culture expansion and m ul
                                                                           tiple future dosing iscriticalto
      my successfuloutcome.


      Asoftoday'sdate and only having one procedure so farmy condition,forthefirsttim e,isshow ing
      positive progression.lhave lessnum bnessin my low erextrem itiesw hich isallowing me better
      functionalm ovem ent,m ild Iow back spine isfeeling betterand l've im proved circulationw ith Iess
      discoloration in both my feet.
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 31 of 52




     M ydoctorassuresme thatthe future dosesofm y culture expanded cellsthatare currently being
     sequestered atUSstem cellare criticalto m yongoing success.



     1wouldimploreyoutoreleasemycellsasIview thisinjunctionasadirectinsulttomyAmerican
     constitutionalrights.
                                            A pzl q/fcs AJzs?2.: j ? t?II'n

                                                                          7
                                                      Hulp'tç 'Pô//T-J?J/-/
                                                                          3

                                        .
                                            I-LN'C '
                                                   iY.&s'1-) (v+ tjn/tvog/-
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 32 of 52



                                             fi
                                              :lL.i.
                                               '   -a i'
                                                   L   :
                                                       3y             D.c ,
     Honorable Ursula Ungaro
     Southern DistrictCourtofFlorida                JUL 23 2218
     US DistrictCourt
                                                     ANGELAE.NOBLE
     400 N.M iam iAve.                              cLFc
                                                       -nà(U,s,DIsT,cTt
     M iam i,FL 33128                               s 0.()FFt.A.-MIAMI


     RE:USA v US Stem CellClinic and others,Case 18-cv-61047-UU

     YourHonor:
     M y nam e is NealOwen Thom pson,a successfulsm allbusiness ow nersince 1986 in
     M ercerIsland,W A.Besides providing em ploym entform any people and I'm also the
     Directorofa FREE 12 Step recovery program helping people recoverfrom addictive,
     com pulsive and dysfunctionalbehavior.
     A person close to me,Brenda Kay Thom pson,m y wife of46 years,has m ultiple skeletal
     and muscularinjuries.Hertreatments have included traditionalwestern medicine and
     fareastm edicalprocedures including:PhysicalTherapy,m assage therapy,exercise
     therapy,acupuncture,back(spine)and hipsurgeries,pain Psychiatrist,Chiropractic,
     decom pression,Cranialpath,TENS units,Lidoderm patches,narcotic pain m eds,ice,
     heat,jetted tubwith Epsom salts,nutrition,antidepressantdrugs,anti-seizure drugs,
     steroid injections,and finallystem cells.
     Brenda staded stem celltreatm entJune 4,2018 as pad ofa research trial,w ith very
     positive results in herknees and hips after6 months -and herknees and hips are still
     withoutpain to this day.W ithoutaccess to herstem cells,she cannotcontinue her
     treatm ents forherspine,neck and shoulders.
     lrespectfully requestyou revisityourdecision to require destruction ofstem cells by US
     Stem Cell,Inc.As you can see,we have tried every approach we can find and the stem
     celltreatm ents have worked forher!The people who have harvested and stored stem
     cells atUS Stem Cell,Inc.need the cells to survive.The destruction ofstem cells will
     cause irreparable harm in the fightagainsthercondition.The destruction willalso cause
     financialharm to us and to others with banked stem cells.

     Iimplore you,YourHonor,to reversethe injunction againstUS Stem Cell,Inc.and
     allow people w ho have harvested and frozen theirstem cells to be able to use them .
     The health and li
                     fe ofAmerican citizens depend on stem cells currently in the
     possession ofUS Stem Cell,Inc.

     Respectfuly, pz
                   / ,' -                   -
     NealOwen Thom pson
     9200 SE 53rdPlace
     MercerIsland,W A 98040
     206.851.5622
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 33 of 52


                                                                         D.C ,
                                                  i'-.
                                                     ,-u-)k.
                                                           :iï
                                                         Jt-
                                                           !L 23 2210
     Nathan Caballero
                                                          ANGELA E.NOBLE
     6533 W idgeon Drive                                 ctEqFiKtJ.
                                                                  s.D)sT.c'
                                                                          I
                                                                          :
                                                         F;(7,oftFLA.-MIAMI
     M idland GA,31820


     July 11,2019


     clerkofthe Court
     AU N:Honorable Ursula Ungaro
     US DistrictCourt
     400 N.M iam iAve.
     M iami,FL33128


     RE:USA v US Stem CellClinic and others,Case 18-cv-61047-UU

     The Honorable Ursula Ungaro:

     This isan appealinthe above referenced caseto reverse the decision thataIIpatientsam plesthatare
     stored be destroyed within30 daysofJune25,2019.     Thesetherapieshave been life-changing forso
     m anyfam ilies,accom plished w hattraditionalmedicine hasfailed,and im proved the qualityofIife ofthe
     patientsand aIIthose around them.Traditionalmedicine offered no hopeforthese patientsand m ost
     exhausted aIIthose optionswith no success.The traditionalmedicine optionsthatso m anytried and
     failed,have devastating side effects,including death.

     The individualsam plesstored are the personalproperty ofcitizensofthe United StatesofAmerica and
     personalpropertycannotbe seized ordestroyed w ithoutdue process.The guaranteeofdue processfor
     aIIpersonsrequiresthe governm entto respectaIIrights,guarantees,and protectionsafforded bythe
     U.S.Constitution and aIIapplicable statutesbeforethe governm entcan deprive any person ofIife,
     Iiberty,orproperty.Due processessentiallyguaranteesthata party willreceive afundam entally fair,
     orderly,andjustjudicialproceedingwhichhasnottaken placeforthosehavingstoredsamplesatUS
     Stem Cell.The rightsofthe citizensguaranteed underthe U.S.Constitution are beingviolated and
     reversing the decision isthe only optionforprotecting those rights.

     Overturning thisallowshope and a truechance ofrecovery form any peopleyoung and old. Ipersonally
     havetwo people in my Iife thatwillbe positively im pacted bythistreatment.One,a3rdgrade girlin
     classw ith my 8-year-old daughter,in an automobile accidentwho hasan entire Iife to benefitfrom
     stem celltreatm ent. Another,a Iifelong friend recently in a motorcycle accidentwho is now paralyzed
     from thechestdow n.He isa 3z-year-oldyoung m an who Ied an extrem elyactive Iife.Hisonly hope to
     walkagain isthistreatment.These are two realIife examplesfrom a person in the sm alltown of
      M idland GA.lfthisdecision hassuch greatinfluence insucha smallplace,imagine whatYOUR decision
     cando forso m any people aIIover.

     Sincerel
            y,
     Nathan Caballero
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 34 of 52

                                                                              t
                                                 FILC'D BY                D,
                                                                           C.

    Tom M ontgom ew
                                                        Jt-
                                                          lt 23 2919
    Cartledge Road                                        ANGELA E.NOBLE
                                                         cL.EnK U.
                                                                 S,:)IsT.cm
    BoxSprings,Georgia 31801                             fpr),OFFLA.-MIAMI



    July 11,2019


    Clerkofthe Court
    AU N:Honorable Ursula Ungaro
    US DistrictCourt
    400 N.M iam iAve.
    M iami,FL33128


     RE:USA v USStem CellClinicand others,Case 18-cv-61047-UU

     The Honorable Ursula Ungaro:
     Thisisan appealin the above referenced case to reverse the decision thataIIpatientsam plesthatare
     stored be destroyed within 30 daysofJune 25,2019.These therapieshave been life-changing forso
     m anyfam ilies,accom plished whattraditionalmedicine hasfailed,and im provedthe quality oflife ofthe
     patientsand aIIthose around them .Traditionalmedicine ofïered no hope forthese patientsand m ost
     exhausted aIIthose optionswith no success.The traditionalmedicine optionsthatso many tried and
     failed,havedevastating side effects,including death.

     The individualsamplesstored are the personalpropertyofcitizensofthe United StatesofAm erica and
     personalproperty cannotbe seized ordestroyed withoutdue process.The guaranteeofdue processfor
     alIpersonsrequiresthegovernmentto respectaIIrights,guarantees,and protectionsafsorded bythe
     U.S.Constitution and aIIapplicable statutesbefore the governm entcan deprive any person ofIife,
     Iiberty,orproperty.Due processessentiallyguaranteesthata party willreceive afundamentally fair,
     orderly,andjustjudicialproceedingwhichhasnottaken placeforthosehavingstoredsamplesatUS
     Stem Cell.The rightsofthe citizensguaranteed underthe U.S.Constitution are being violated and
     reversing the decisionisthe onlyoptionforprotectingthose rights.


     Sincerely,
     Tom M ontgom ery
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 35 of 52


                                                         FILED BY              D.C .

     Bethany M ontgomery                                       JdL 23 2218
     Cartledge Road
     BoxSprings,Georgia 31801                                   kt7t tll':
                                                                         '17:#
                                                                  o.o,pim.-.i,,,
                                                                 .




     July 11,2019


     Clerkofthe Court
     AU N:Honorable Ursula Ungaro
     US DistrictCourt
     400 N.M iam iAve.
     M iam i,FL33128


     RE:USA v US Stem CellClinicand others,Case 18-cv-61047-UU

     The Honorable Ursula Ungaro:

    Thisisan appealinthe above referenced case to reverse the decision thataIIpatientsam plesthatare
    stored be destroyed w ithin 30 daysofJune 25,2019.Thesetherapies have been Iife-changing forso
    many fam ilies,accom plished whattraditionalm edicine hasfailed,and im proved the quality oflife ofthe
    patientsand aIIthose around them .Traditionalm edicine offered no hope forthese patientsand m ost
    exhausted aIIthose optionswith no success.The traditionalmedicine optionsthatso m any tried and
    failed,have devastating side effects,including death.

    The individualsam plesstored are the personalpropertyofcitizensofthe UnitedStatesofAm erica and
    personalpropertycannotbe seized ordestroyed withoutdue process.The guarantee ofdue processfor
    aIIpersonsrequiresthe governm entto respectaIIrights,guarantees,and protectionsafforded bythe
    U.S.Constitution and aIIapplicablestatutes before the governm entcan depri
                                                                             ve any person ofIife,
    Iiberty,orproperty.Due processessentiallyguaranteesthata party willrecei ve afundamentally fair,
    orderl
         y,andjustjudicialproceedingwhichhasnottaken placeforthosehavingstoredsamplesatUS
    Stem Cell.The rightsofthecitizensguaranteed underthe U.S.Constitution are being violated and
    reversing the decision isthe onl
                                   y option forprotecting those rights.


    Sincerely,
    Bethany M ontgom ery
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 36 of 52




     GarrettBosely                                                                  FILLO ç
                                                                                          o,y                           a.c .
     M cKee Rd
     Upatoi,Georgia 31829
                                                                                          Jt,
                                                                                            !L 1
                                                                                               .-3 2219
                                                                                            h!..
                                                                                               1GF.i
                                                                                                   .,A !(:.Nt
                                                                                                            ')!'.
                                                                                                                1l.E
                                                                                           i ''iqFstlt$ lT1!t17*(''T
                                                                                                                   '
     July 11,2019                                                                          th k f:' (2!Jhk /,
                                                                                                            'lfj' .yj



     Clerkofthe Court
     AU N:Honorable Ursula Ungaro
     US DistrictCourt
     400 N.M iam iAve.
     M iam i,FL33128


     RE:USA v USStem CellClinicand others,Case 18-cv-61047-UU

     The Honorable Ursula Ungaro:

     This isan appealin the above referenced case to reverse the decision thataIlpatientsam plesthatare
     stored be destroyed w ithin 30 daysofJune 25,2019. Thesetherapieshave been Iife-changing forso
     m anyfam ilies,accom plished whattraditionalmedicine hasfailed,and im proved the qualityoflife ofthe
     patientsand alIthose around them.Traditionalmedicine ofsered no hopeforthese patientsand m ost
     exhausted alIthose optionswith no success.Thetraditionalm edicine optionsthatso m anytried and
     failed,havedevastating side effects,including death.

     The individualsam plesstored arethe personalproperty ofcitizensofthe United StatesofAmerica and
     personalproperty cannotbe seized ordestroyed withoutdue process.The guaranteeofdue processfor
     aIIpersonsrequiresthe governm entto respectaIIrights,guarantees,and protectionsafforded bythe
     U.S.Constitution and aIlapplicable statutes beforethegovernm entcan deprive any person ofIife,
     Iiberty,orproperty.Due processessentially guaranteesthata party willreceive afundam entallyfair,
     orderly,andjustjudicialproceedingwhichhasnottaken placeforthosehavingstoredsamplesatUS
     Stem Cell.The rightsofthe citizensguaranteed underthe U.S.Constitution are being violated and
     reversingthe decision isthe only option forprotecting those rights.


     Sincerely,
     GarrettBosely
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 37 of 52




    Tom my M ontgomery                                                                     FILED BY                          D.C.
    7708 Cartledge Road
    Box Springs,Georgia 31801                                                                    JdL 23 2219
                                                                                                  ANGELA E.NOBLE
                                                                                                 cLERK U .S.D1  ,Eû'r.c-I7
                                                                                                 s.D r
                                                                                                     o.F:F-E..A -M 1AM I
    July 11,2019


    Clerkofthe Court
    AU N:Honorable Ursula Ungaro
    US DistrictCourt
    400 N.M iam iAve.
    M iam i,FL33128


     RE:USA v USStem CellClinicand others,Case 18-cv-61047-UU

    The Honorable Ursula Ungaro:

    Thisisan appealin theabove referenced case to reverse thedecision thataIIpatientsamplesthatare
    stored be destroyed within 30 daysofJune 25,2019.These therapieshave been life-changing forso
    many families,accom plished w hattradi  tionalm edicine hasfailed,and improved the quality ofIife ofthe
    patientsand aIIthosearound them .Traditionalm edicine offered no hopeforthese patientsand m ost
    exhausted aIIthose optionswith no success.The traditionalmedicine optionsthatso m anytried and
    failed,have devastating side efïects,including death.

    The individualsam plesstored are the personalproperty ofcitizensofthe United StatesofAm erica and
    personalproperty cannotbe seized ordestroyed withoutdue process.Theguarantee ofdue processfor
    aIIpersonsrequiresthe governmentto respectaIIrights,guarantees,and protectionsafforded bythe
    U.S.Constitution and aIIapplicable statutesbeforethe governm entcan deprive any person ofIife,
    Iiberty,orproperty.Due processessentially guaranteesthataparty willreceive a fundam entallyfair,
     orderly,andjustjudicialproceedingwhichhasnottakenplaceforthose havingstored samplesatUS
     Stem Cell.The rightsofthe citizensguaranteed underthe U.S.Constitutionare beingviolated and
     reversingthe decision isthe only optionforprotecting those rights.


     Sincerely,
     Tomm y M ontgom ery
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 38 of 52




     Lacey Bosely                                                                     FILED BY                   D.C.
     M cKee Rd
     Upatoi,Georgia 31829
                                                                                           JïL 23 2219
                                                                                             ANGELA E.NOBLE
                                                                                            CLERK t)S Dlsm CT
     July 11,2019                                                                           s o.oFpLA -MiAlzli


    Clerkofthe Court
    AU N:Honorable Ursula Ungaro
    US DistrictCourt
    400 N.M iam iAve.
    M iam i,FL33128


    RE:USA v USStem CellClinicand others, Case 18-cv-61047-UU

    The Honorable Ursula Ungaro:

    Thisisan appealin the above referenced caseto reversethe decisionthatallpatientsam plesthatare
    stored be destroyed within30 daysofJune 25, 2019.These therapieshave been Iife-changing forso
    m any fam ilies,accom plished whattraditionalm edicine hasfailed, and im proved the qualityofIife ofthe
    patientsand aIIthose around them .Traditionalm edicineoffered no hope forthese patientsand m ost
    exhausted alIthose optionswith no success. The traditionalm edicine optionsthatso many tried and
    failed,have devastating side effects, including death.

    The individualsam plesstored are the personalproperty ofcitizensofthe United StatesofAm erica and
    personalproperty cannotbe seized ordestroyed withoutdue process. The guarantee ofdue processfor
    alIpersonsrequiresthegovernmentto respectaIIrights, guarantees,and protectionsafforded by the
    U.S.Constitution and aIIapplicable statutesbefore the governm entcan deprive any person ofIife,
    liberty,orproperty.Due processessentiallyguaranteesthata party willreceive afundam entallyfair,
    orderly,andjustjudicialproceedingwhichhasnottaken placeforthosehaving storedsamplesatUS
    Stem Cell.The rightsofthe citizensguaranteed underthe U.S.Constitution are being violated and
    reversing the decision isthe only option forprotecting those rights.


    Sincerely,
    Lacey Bosely
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 39 of 52



                         C'l'k
                            '- tt                                    Qoq-mv                                   FILED BY                  D C.
                                                                                                                                         .
        '




                  i
                     Af                  bks
                                           l-.-.c
                                      . ---a
                                                             u

                                                       JdL 23 2219
                  lt l
                     öl'
                       t A),  fq ,
                                 '
                                  ase
                                    -v$                CANGELA
                                                        LERKUS E
                                                                  DNIS
                                                                     OT
                                                                      Btr
                                                                        q                                                       .


                  t
                  $%
                  i'
                   -   'o.YN
                           'N
                            ,.
                             A) f'
                                 l  aJ fa  F           s,o.orbft.k-Mikii

                  !
                   )C A sA v As :.t.ya. Qtjt0 hka a. , Ctwe ItTQ'
                  1,                                                      d-Lkjok/'
                                                                                  )                           .

                                                                                                                                                   - t..
                                                                                                                                                       vtt
                  r
                  $l%- J.... 4019,
                  1
                 l
                 $'T-
                    o O koevw Ir rr-hrayt.
                 )t k                   'oacecwj
                                                         .



                 i o çok m e
                     .
                            cm a /otu.
                 1                                                                       ,

              tw! ra.xtvs
              ;
                                     ,
                                         in.e- tjotx- 0.4-%- grejao.vfrkj XU)C- u                                               .   l'fe stvsiewlnl /
              jm,ïi.e..1?.j ntw.c-zer;                                               .

                                                                                             llxqet                   s.<            , rj j
              l
              tlkxa, k ocx-Vx.=. qy                                   .                          -
                                                                                                         qao,ït             .   e'
                                                                                                                                 exo.:oc oo
              1.        'ù l                                       v owe- blooa f-hp. oo ov..x+.0 4.
                                                                      w


              l.ewAouvo
              $          ' ooA                                   ào 1.0 cew v-oqs qokac. t,'w- tjotx
                                                                 ,
                                                                 r
                                                                 .
              . 0.
              i . %'.o.w +xuu-ux-nc. . eou o: + .wwe à-o :w u. (Gcv-te                                            '
                                                                                                                  .

             ltsoaxx ùta a ?--gï.4ep.is .A.., ?c.+#q scwxc ujoqx
                                                                                                                                         -

             t                               - -                                             ,

             1s-nokxhâ .
             i             tkxw? ù oa j.kx-i f'qsecxocx , ovoâef-m
             !Bkm . Qxs q)u
              '




             l                                               .m tjôw Y u-t'okvtou                                         .

             l
             è
             l-klox k.vx.
             j             ,$w. qj.. kvx... (a.ïx' kskm vcs , x .
                                                             ex rw v.
             l
             'oom vmc- , sobo . .a. ,s,o co kx. ,x
                             .                       .
                                                                                                     -

             1
             @-$
             ' +.*N f-vsvxccovx W vwx2.ït ùxv  t=xiz
                                                  Wm',.%,
                                                        wà-ot,j.jo-
                                                                 c
                                                                                                 -



                                                                                                                      -
             kG,
               btxov.0-,4 ê0v)4 bmï).eos 'svx ca v'
            iV om tus es                                             -
                                                                                 ..
                                                                                  v.w'
                                                                                     ,29 l'
                                                                                          s.
                                                                                           e.-xevûs
            5#-
            i                                .
                                                                 N'au.seh
                                                                        s < 4 r'voc,o W vou k
            ! Ntme..<x s vvx.y,
            l                 'c.t m& vxaxeu                                                              qotx- Wvw. .
              ï'
               ...w..-= .% kw .    4
            l
            ewc-w-
            t
                 z.rvxorxe y - ï'o A o v-e-A-e./o -
                                                 -
                                                  z. houx.c-
                                                                 .




                                                                             -
                                                                                 jouu COZJ qok
                                                                                 .

                                                                                             xm k.,
                                                                                                  .
                                                                                                  g
                                       w                                         -
            1= uov
            (    x                   o'
                                      bmxxx'ovïïsaCmk
                                                    'xaotozouvs'''
                                                                 fcmwsglxvx-t
        y-
        .-   L. eum % rw.
                        -$qr.l           .
                                                                     t''th noktr.( -I'Q  .


        itxmn kwxwotwul '
                        .o ycocc              c-bwwtolocygls
                                                           -ri
        (                       sslex: JVre-..aleu 4-ke. Q rs-t          -
                                                                                                          -
        '
Case 0:18-cv-61047-UU
          1           Document 239 Entered on FLSD Docket 07/23/2019 Page 40 of 52
            1
            !
            lLovvvwjz1ei iwxç- (4l.+ jt.an                        .             o.xxvo
                                                                                    , t.%oxs
                ,
            l
            lku.xv cvxo.rc-o..
            .                o Ycc-wspbxvv
                                         'i.s ox-
                                                .
                                                't '
                                                   t-h.
                                                      .- i wksto,.
                                                                 'v,
            '( lœvv
                  sckx
                     s 7-u.                   x.-î)v-fab.    wV
                                                     .

            )             = e-ïso ï
                                  -e-ex+< lt
                                         -
                                           >-
                                            s
                                            af          ,tezkk c-f kmh
            j
            8                     tis.ev.età%': '
                                                *6cxl
            l Jl oocxsavx..a -c s+= +w. ;::A /cowviu
            i
            leoo etvvu B .-+ zoouo -.t. se. .t-< c-f-xcf-
                                         .



            q'
            lckd. o -V                           i-K. tokn ,
            l
            t
            t
            i-      eYN: kxNw.c-.-tn.h.c., k,w Q. cawvotoru
            9A-cve-v.
            '
            '
                    vvcwvx czf) kx'u---o.
                                        -.
                                         X aixvwxo.xïts kx0.s
            ic v
            I vcvvme, +0 .u . ktw-
                                 's qow. Vovsw.x tooœzk,xç
            i$ow-v o-wxz &'-,-i
            '                 oos.- A-o V$rxak,xq k.
                                                   .i c-xev-au.  '-
                                                                            j      'j   %       $       u

            !cx,
            l  .xâ Yvow% Ao c.zvxk rrxoaq- .rvksxs'txwby K,a
            js wv-.ï. .                          t1. s+.'
                                                        .ky kac-o e,- loyws .oc.y + 0 q o
                                                                        .
                                                                                                    .
            7
            .
            Ia.
            !
              s uo-v peove.a $--k x-
                                   -k (..a4-k. ku kopm
                                     '
                                                   = ...                                M

            kt-o. kxoa ko:.....
            !
            l
            1
            l    L ..a s,o-,o k.,s t--k,.z c  vtw--xewvts .v,.                                                  .


            '
            (
            %.kw.s #qo t .
                         - Awovc-ato l ,,.t.
                                           ka-
                                             v .js twckiceocxs.
            I !lxt pe-skv-.i. /k.wt.1qj'
                                       z akewta %= yj..wv c..
            l
            1i txotq. y A-otrl q-k v c-ksqs, qx.ïh mvk'.a goocvc.tkx.ceou-yxa.e st-qeco
                                                         .

            h
            ts toe:.4,ko-v -t-ï
                    -
                              -
                               .vo skowïd Lv t     k-ïtouuzvl i'o c-ovvvkowe-
            r
            tfçkoqe-&wrcs .'
                           s4.
                             w +<.. cou kx-v-ew
                                              hveeuy t-wxéeg.-ztx..aowus,                                           t

            i
            t
            -         .
            Nià<. SGL 0*
            J         .-tw-t: cavu 'i.u                                 ovwt omeu           q'ako skovwlk
            k
            1 tkwcxw- ok%yv+ +0 e-vvoox - wovwa kxrq.w.                                                     .


            1w sA-k +K*.c- scam ?jm.s-       ,
                                               .w ? .         % ..--
                                                                   jj-
                                                                     ,.
            !
            ttokxa o elo huov -'IQ u '
                                     ,/x4'eqt.*y oî- vux w m vtva o...-
                                                     .


            iQ v..v'
                   .Vk.A. 'q-u ïl
                                -oq ckcotvuxl.
                                             xq '
                                                f-%.wwx lô
            l
            lX'             fK
                                  c-devm u ovs rbt.xowh,,vxq çco'wx-1->.v<
                                                                         '
                                                                          . gmoto)#-.
                                                             .

            !
                        ,
                        %Tx%. .. yxj              ï ou m'eu           ow wsv > xq',     ùsc.p
                                                   t% (-. Q tê.x.woc,a-W . & 3uAr
                                                   kçwk'xqsa zo.m x         n 7 3%9
                                                               l

                                 FILED
Case 0:18-cv-61047-UU Document 239     BY on FLSDD.
                                    Entered       C,
                                                  Docket 07/23/2019 Page 41 of 52



  Y PL'A t/oût)t )
                                            JdL 2:
                                                 3 201S                7/l-
                                                                          6(tc)
                                            CtN
                                              JxELJl.lï?L&
                                            S.D.OPFLA.-MfAMI

            'I-bic etq:e'L h f
                             -tW                            kïG- LtC-/ N Ce'E
                                                   -(2D&-&.(f
                                                            '

 'PwtytO         ) 0&R7L :r FSLL F/ZJN/ A LA LQS-F.A A'M N
                                    -




 B @x&ff- K $'
                E8(lk-- 9JiC.E- 'J-kSL'V , hkk/ l.1sau-'r-u (4//
                                        .




 B Ert    I/ D.R l* tîll 2> ) A,%b Foo.D'RU LM '
     i< Ct'         .
                                                      c p>A& '
                                                             9' #E'/< .
                                                                      :)
 % xvi. RK utEE1> U,    .)4 Cs'cïkûG -r(, VQ9stcA t- 'TX &L/RAPX
                      )t'
  &1N (2f-pt&/Io'e.h(lr te. -rb
                        .
                                    pQ
                                     VNT.tt??< A<i 'Nqem /
  -
  :
  1
  .!
   E
   1!;
     7t
      -..
        ---
          glë
          . l
            :)
             lr
              -.
               j;$.
                  jy F & (JCH EA CP O GIX W &V                ,
                                                              #;'
                                                                t .
                                                             # H l.-
                                                                   G C'
                                                                      IF ''l-
                                                                            t'êe -/#7cd -
            <-(A1-
                 z-M-f-us/
                         ' '
                           r B< c.s:qu
  M&t* Gy'
         ;%j- :o
               'r= z)A ttr t.t- 'r-
                                  q'e R& : A uo ta-ss alvu x 'lWkgw
                         ''-'-''--%'                          ')
  ''T>
     -FE'ZU tr; Fc-t2 V o
                        'pr N R hky FbT'
                            .
                                       L)
                                        ,
                                        kv't
                                           .         .   ,




             L'NFNQT'
                    L/NA-TG
                          ' LX-?!-1'
                                   t
                                   ?R U t:% A ecklf
                                                  k-f-flRtxm '7AKlN
                                                                  'c
   hlbkl &W 2t6bt
                'T ''/b M r knt%'
                                E) k* &ti$ &EALTI#c?Aaerk
   tmv-skiolkx HK lt--r'
                       t,l '
                           zi-fbAm otkl iri UYtottzv ? x,
                                                        .as sratz/
   Nvrvïjt t<K&Q S l?is Uk WEA &t2tt ZG Y -Jïksr. '        s sq-c
        h        ïpt4a F&c.1t laàbjyJ/&klAI- -7pc ygs-
                                                     qr-jxss/
                                                            sr,v
   lzo/jtcX N                                                      )
   r n csktio%r -P,
                  je PooMqU- tlP' -J-f-1e j/                           tifa /xu-()x cn
                                                                                     -ypn .
             w By                        rylz.
                                             r-. sca- Jw s rpwatx--   o a u.c
                   -
                   tvo c' F'#,pf )y -rp .--.
                                 v                 - -


   -r.
     's        ,
               -.
                t' pvvor,-s --k sx sv c. uts à,)u''c,u tz    ,.1î-C-
   LFFK TI 5
             qrot
             .
                  ' &'>
                      T- e,
                          f3 AtL.Sklv l A 2F' 1t- 'TZGPA'U''&mJ; Y'Q' 'Tf Y
     m ous'/kMh.
    '-
               s z'P èc i-'   t.e- i-f'v
                                       ct 0bè,'F'EL
                                                  KTL- K/ t
                                                          ubv
                                                            -/tKtI;G Fo.&'?
    A/b '-r-F.cf7t: Lkbtfo JA/W Bf- CcrYit.      t%5e-lllG tr ) rîtrc-tf Nq
         LF             PL-
                          ù-/4sc hbc,%''
                                       (-A>'
                                           >Wt
                                             'f3% .
                                                  1
    %.
     jr'
       Ji -             . --
    '
     W èx/gd ychfl 11%1 A.
                         b%N 4'
                              * R '&- Y'
                                       OSk.S
                                           ':L tA-'

     V      E.
             R-C
     G 1(5- ta L!Mt?o t-& %<- .
                                Y
     sn,,ioa jpizo-rs- to j s aa.lcj
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 42 of 52
                                                                                   p 'W z?

              ??,v,
                  ,r-q /Jr SaJz e W3.
                                    -;,cg: y py                                              yz.p
                                                                                     r


                f'?< : (7// z J-, a/c/ A zz/    z 4 F rérz-gw /
             ?V J $' ;a / J'     /J,',
                                     y
                                     4z' r/ze, Jae,ez.-r r-p
                                              ,


             Kc f'rJ?A-s 2Jezv /'/V az-y =zz-- f' p oto '-r wz
             'y .    f fe,47 c?e// k, f'p'/r,z,J xzt/-4 1-/7<-
              C o zz7--r ro 7'-e c,oi/a .u .sz.c
             d                  X s,p''e f w /-
                                              e#A*.
                                                  e'.
                                                    ' xy               >,'i'-.e J evre ''xz
                                                                                          z             .

               pil > 2/tv,'vZ                 ,-> r-
                                                   he               ww,yy          z'p..u /'
                                                                                      -    p,-r
                                                                                              L'.-  -

            !.f'
               ;.+?c-e- .r' h ;yz'se /.
                                      rz (/ x/z' .'vy-.c 'z,,.0 x
                                                                -                              ,


              / F .z./z #MAev' &.e.//'    yy j rs y'
                                                  -uz-.. z- /ppy
             /e'
               -zz-'
                   l- /7F f 'ILw'.
             F '/-o#r/
                    L
                    zo',&J
                        /o-/e
                            9 zs?e.'v eglw)epex
                            .
                                              -, p'
                                                  -e o > .,,'./ev#
                                                                   w 'g a J        o sz 2.-.
            r /-exd r e// k           .



               f
                'z/-/'zzy'e ,'.
                        s
                                ç p 7-epv /<Az>zJèzz yz-pz'exy.
             gf c #.&/ //a/z A6p'//.'>W .k' &/1:F ekepzupzz.
              *.                                           e
                   y.           f' /
             /F /',4, ,   :/,,a-z/ J 4y'/ 7'-pzt i'#',

                                    fhzzzy'y,,v#7 zp-tvvp
                                            ezczpz 1 ,.&.g//r
                                                             -aww-
                                                            , e-
                                                                 r,r
                                                                   zva.
                                                                      -.zgz.y
                                                      -   t;   *               '
                                                                        .
                                          .
                                                  z--
                                                  f
                                                  i




                                                                   FILQD BY                  D.C.
             g'45t,
                  y p.jz/
                        .
                        z;/ye                                                            .



           )/ Fy/,
                 zzê. k oc'u J/'-                                      J0L 23 2019
           JLyw # tzw gy > z. ?
           1                  tw
                               XO
                                y '&                                   Ctrnx
                                                                           Et-
                                                                             ll'llî/éc
                                                                       s.c.oFFuA.-MI
                                                                                   As1I
           ' L#2w) Jaz-/CJ;
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 43 of 52


                                                                                  J
                                                                                  .


        W endy Sue Oleson
        2601 Eagle Ridge Road,PO Box 624
                                                             FILED BY                 D.C,
        Genoa,NV 89411
                                                                  J0L 23 2215
                                                                   ANGELA E.NOBLE
        July 17,2019                                              cLERKU.S.DIST c'r
                                                                  s,I).oFFLA.-Mir'
                                                                                 xA
                                                                                  ,
                                                                                  li

        Honorable DistrictJudge Ursula Ungaro
        U.S.District Courthouse
        400 N.M iam iStreet
        M iam i,FL 33128

        Re:U.S.Stem Cell,Inc.Litigation

        DearJudge Ungaro,

              lam w riting asan innocent participant in the above said Stem Cellcontroversy
        and had paid the Defendantsto store ''M Y stem cells''form y future use, ifneeded.
       Those frozen stem cellsare and remain my personalpropertyand Iobjectto those stem
        cells being destroyed asperyourCourtOrderin thiscase.

              YourCourthasretainedjurisdictionoverthesematters(seeattached)andIam
       respectfully requesting thatyourCourtdecree thatinnocent participants such as m yself
       have theirstem cellsprotected and notdestroyed onthefollowing grounds:

              The U.S.Constitution clearly statesthatan Am erican Citizen's property cannot
       betakenwithoutjustcom pensation and thateveryAm ericanisguaranteed due process
       ofIaw (5thand 14tbAmendments)beforebeingdeprivedofpropertyorcertainrights
       withoutnotice and fairhearing,which we are notafforded inthismatter.

              Therefore,Iam requesting yourintervention to protec'tm y property rights
       concerning mystored stem cellsbythese Defendants. Ihave health issues and need
       those stored stem cells protected forfuture use. So,ifthey are destroyed as peryour
       Order,Iw illbe dam aged w ithoutrecourse.

       Respectfully Yours,

       W endy Sue Oleson
       775 315 7337
       vector@ garlic.com

       Attachm ent:

                                                 1
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 44 of 52




         UNITED STATES DISTRIW COURT SOUTHERN DISTRIW OF FLO RIDA

         Case No.0:18-cv-61047-UU UNITED STATES OF AM ERICA
                                                             ,


         Plaintift v.USSTEM CELLCLINIC,LLC, et.aI,Defendants.
         O RDER O F PERM ANENT INJUNW IO N

               24.ThisCourtretainsjurisdiction ofthisaction and thepartiesthereto forthe
               purposeofenforcing and modifyingthisOrderand forthe purposeofgranting
               suchadditionalreliefasmay be necessaryorappropriate. Itis further

        ORDERED AND ADIUDGED thatthis case is DISM ISSED W ITH PREJUDICE.
        DONE AND O RDERED in Cham bers atM iam i, Florida,this 25thday ofJune 2019.
                                                                             ,




                                              2
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 45 of 52




      Joyce Burke
      20 Grey Hawk Drive
      Mashpee,Mh. 02649

                                                       FILED BY            -. D.C .
      Dear Judge Unqaro,
                                                           'JOL 23 2015
      Re : USA vs US Stem Cell
                                                            cANGELA'
                                                              LERKU E.
                                                                    E
                                                                    l!N-
                                                                       :J
                                                                        971
                                                                          3
                                                                          ';l.
                                                                             '('
                                                                               r
           Case 18 -cv61047-UU                              G.(
                                                              7.OFFt-/ '' :
      Dear Judge Ungaro,

      I am writing you to ask you to please reconsider your decision to
      destroy adipose derived stem cells. The seized stem cells were not
      the property of US Stem Cell but are in fact the property of the
      patients. The stem cells are harvested from the patient 's own body
      and contain the patient's own DNA . Distraction of the cells violates
      the patients rights guaranteed by the fourth Mmondment which protects
      citizens from unlawful seizure of their property .

      Thank you in advance for any help you can provide to help prevent this
      injustice.
      Joyce Burke


          N
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 46 of 52

        # 4:..l,vsk.
                   s-s'
                      zrzy'0z11cl?F'oQ ..
                                        lc
                                         î-cv
                                            -öl
                                              t qc-/
                                                   .y
                                                    .q.
         e .
       l                                                       ki# )()3-0/C
                                                                          1
           D1tw-
               Vw-ky V,ru         W     AONA     C*'ZCMM'N         sw ,0.
                                                                        . yk.-
              î to naxxl/tl,t'..o 6 )Jk-'i6'r
                 ''
                                             0 w . Ja..         . '
         jo GpYq 4L1r.v/utxx % S-' V o >. wypu jo,taa-,w
             t . )àpy.tm                  o.j o#. c,a4t< au Juxw
             4              'yolq 4* .5.*
          lww e.o
          l      x
                ,.z xA
                     zu
                      Arlj?'zG X-&V- J yz* o ,a,,.tx pzx x.foxk pJym
                                rs .
                                   +ka y tan;y- A
                1!v x.
                     :f C-l&I-JA'-0.it-rt'
                                         lQ.'-                                           /.
           &-               ,; .' t.r-- '--.
                                           :-z'* - 1- ----'
                      hxî             zw j,awsx sxsmo jnpz....
                                                             o
              èO'
                i 1tewk
               fm    ,
                     l=NY4
                         y2
                         b tttV
                              w'r.R         . g         c 1 .
              t                  .  , s.wwjyj.-.t,,-tx.j yx-
                      psww rs.wzjqau, (y
            !                                      -:
                                                    k
                                                    E
                                                    ;)
                                                     ;
                                                     )
                                                     -
                                                     ,v
                                                    '
                                                        .     p
                                                            /7z<
                                                                            édo.

             l
             i                                      u)eosqQ,
                                                           n-x/-k2 fl
                                                            ct cf- f.v , b,
                                                                          7L S MI3Q
                                                    (--
                                                      i;.a


                                                               FILED BY             D'C,


                l                                                   J
                                                                    jU
                                                                     tyE
                                                                       jp0
                                                                         kt3
                                                                           pl2
                                                                             0y:t0r,
                                                                             j
                                                                      :3.OF FLA.-MIAM!




                  l
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 47 of 52




      W illiam P.Siskey
      2082 Greenside W a#
      Hoover,AL35226                                                            FILED u'
                                                                                       J'f
                                                                                         *                    D,C.

      W ednesday,July 10,2019
                                                                                       Jt1t-?3 2219
                                                                                        ANGEELA E.NOBLE
                                                                                       t;L.
                                                                                          EnKt1,t).(
                                                                                                   )1s-r.cm
                                                                                       s:o.(:
                                                                                            ):FJ
                                                                                               .t.A.-MS
                                                                                                      AMI
      Clerk ofthe Court
      AU N:Honorable Ursula Ungaro
      US DistrictCourt
      400 N.M iam iAve.
      M iam i,FL33128


      RE:USA v USStem CellClinicand others,Case 18-cv-61047-UU

      The Honorable Ursula Ungaro:

      Thisisan appealin the above referenced case to reverse the decision thataIIpatientsam plesthatare
      stored be destroyed within 30 daysofJune 25,2019.These therapieshave been Iife-changingforso
      many fam ilies,accomplished whattradition medicine hasfailed,and improved the qualityofIife ofthe
      patientsand alIthose around them .Traditionalmedicine offered no hopeforthese patientsand most
      exhausted aIIthose optionswith no success.The tradi tionalm edicine optionsthatso m anytried and
      failed,havedevastating side effects,including death.Ipersonally wasdiagnosed with an autoimm une
      disease thatcaused m e to lose alIthe hairon my body at16.Asyou can im agine,high schoolwith drawn
      on eyebrowswas notpleasant.Iflew everywhere searching with the world's bestdoctors'in my
      condition,aIlforthem to tellme Ineeded to acceptIwould neversee hairagain.Yourhonor,lam
      pleasedto tellyou thatthosedoctorsdid notwrite my fate.Ihave afullhead ofhairtodayat24 and am
      stillrecovering elsewhere.Ihave had severalstem celltreatm entsand withoutthem w ho knowswhere I
      would be.Sometimespeople need m ore than one treatm ent.Banking cellsallow financially strapped,
      desperate individualsatleasttheopportunityto keep exploringthistherapythatin myexperience has
      had zero side effectsbesidesgetting better.lwish Icould say the sam e ofalIthe FDA trialdrugs lwas
      apartofpriorto stem cells.Ihave w i tnessed so many othersdeem ed aslastresortsrecover.Yourhonor,
      we callthese m iracles.lbelieve when we have m iracleshappen and people being healed,we do not
      throw itaway...we praise God forit.Thatbeing said you havethe powerto provide a m iracle in itself
      and hopefully keep them happening aswell.Iurge you,do nottake awaythese peoples'hope.

      The individualsamplesstored are the personalproperty ofci  tizensofthe United StatesofAm erica and
      personalproperty cannotbe seized ordestroyed withoutdue process.The guarantee ofdue processfor
      aIlpersonsrequiresthe governm entto respectaIIrights,guarantees,and protectionsafforded by the
      U.S.Constitution and aIIapplicable statutesbefore the governmentcan deprive any person ofIife,
      Iiberty,orproperty.Due processessentially guaranteesthata party willreceivea fundamentally faiq
      orderly,andjustjudicialproceedingwhich hasnottaken placeforthose havingstored samplesatUS
      Stem Cell.The rightsofthe citizénsguaranteed underthe U.S.Constitution are being violated and
      reversing the decision isthe only option forprotecting those rights.

      Sincerely,




         ,,,
           .
           ,,'- y
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 48 of 52




      Clerk ofthe Court
      US DistrictCourt                                                          IlK.ù-s a
                                                                                        .&ï,               a.c.
      4* N.M iam iAve
                                                                                     JUL 23 2219
      M iam i,FL33128
                                                                                      ANGELA E.NOBLE
                                                                                     CLERKU.:5.0'1S1 GT.
                                                                                     S.D.OF:Fl'h .MIAMI

      RE:USA VS.USStem CellClinic,Case 18-cv-61047-UU
      AU N:U.S.Distrid Judge Ungaro


      YourHonor:
      Iam writing asa concerned citizen in supportofm ypatient,Nona Arnold.She isa clientofUS Stem Cell
      clinic,and hasstem celltissue bankedattheirfacility.Therecentinjunctionto destroyalIthestem cell
      tissue in theircustody,negatively im pactsmy patient. Nona hashad M Sfornearly 50 years.She
      banked stem cellsyearsago,when herbody was healthierthan itis now,and has been usingthe stem
      celltreatmentsto im prove hercondition. A recentbrain scan showed thatthe disease isnotworsening,
      and we aIlwantto keep itthatway.
      W eunderstandyourintentionforthe injundionistoproted thepublicfrom harm.However,there are
      manypeoplewho willbeharmedbythisinjundion,including NonaArnold. Destroyingher
      younger/healthierstem cellswouldbecausingherharm.
      1am askingthattheinjundionbe reversed,ormodifiedto preserve NonaArnold'sstem cellsthatare
      banked atthe US Stem CellClinic.


      Thankyou foryourconsideration.
                   r)
         '         W5v :
       %..x'

      Annie Pariente,L.Ac,A.P.
'
    Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 49f of 52
                                                                                      ,                                                                                             '
                                                                                                                                                                                    .



                                                                                                                                                                         f'/D.
                                                                                                                                                                             z/V
                  ,                                                                            .
                                                                                                   ,                                  y cvy ay                   g;(;
     X.*t'                                                                 J Jo.>> cnq.
                                                                                      -N
                                                                                       -                                                      j(.
                                                                                                                                              . yj-2J 2gyj
                                                                   .
                                                                                                                                     j
                                                                                                                                     r
                                                                                                                                     . :
                                                                                                                                       ,
                                                                                                                                       r
                                                                                                                                       ,
                                                                                                                                       -
                                                                                                                                       ?t
                                                                                                                                        r
                                                                                                                                        ,
                                                                                                                                        :
                                                                                                                                        .-
                                                                                                                                        -j
                                                                                                                                         :
                                                                                                                                         -
                                                                                                                                         ?
                                                                                                                                         .
                                                                                                                                         t,
                                                                                                                                          rr
                                                                                                                                           -
                                                                                                                                           .
                                                                                                                                           '
                                                                                                                                           q
                                                                                                                                           -
                                                                                                                                           r,,
                                                                                                                                             q,
                                                                                                                                              .
                                                                                                                                              t
                                                                                                                                              r
                                                                                                                                              i,
                                                                                                                                              -f
                                                                                                                                               -
                                                                                                                                               L
                                                                                                                                               ;
                                                                                                                                               k
                                                                                                                                               ,
                                                                                                                                               -a,
                                                                                                                                                s-
                                                                                                                                                 .
                                                                                                                                                 !
                                                                                                                                                 -
                                                                                                                                                 ,
                                                                                                                                                 E
                                                                                                                                                 ?.
                                                                                                                                                  ,
                                                                                                                                                  :
              z.,a-
                  /-'
                    ,z,. X,Z z-. -- -..
                                      L.
                                       -
                                       z..
                                         ,
                                         --.
                                           '
                                           -
                                           '.'.
                                            '/
                                            t-'''?
                                                 '
                                                 ,
                                                 .
                                                 '';
                                                   ''''ér.wvkts.
                                                              -.




    hz#'
       zp /V/ozXz.,W           y', .' p.'es-yw v              ..
                                                              % wrucvw
    A       .
            wz
            --a gu pvvw. )p gy',rwv    g ,. js-yyy,.
                                                 .
                                                     ux. ayyyg  yy
                                                                 .y
                              '
                              ggg.
                              '  (
                                 ,
                                 '
                                 ).
                                  -
                                  c- g,. .. -.2Z
                                               gM
                                                /?
                                                 ce'
                                                   r.                                                              .                 ,
                                                                                                                                          Q'
                                                                                                                                          .&ys'
                                                                                                                                              -
                                                                                                                                              '- (
                                                                                                                                              /
                                                                                                                                                 -V                     k.z,-
             p'           ,                                                                                                -                                 .    ,       ,
                          .                          )
                  -'
                       ..
                                                                   '
                                                                                          t/z' , ur
                                                                                                  '
                                                                                                  ,,
                                                                                                   zt..
                                                                                                      z.
                                                                                                       z-
                                                                                                        f
                                                                                                        *
                                                                                                        '.,z-
                                                                                                            '
                                                                                                            .
                                                                                                            zt# ' .0
                                                                                                                   -,
                                                                                                                    q.''C
                                                                                                                        't .
                                                                                                                           /,.
                                                                                                                             ,.
                                                                                                                         my . A ygy                         . ..
                                                                                                       .

                                                                       .
                                                                                t
                                                                                      V                            S r o..                                     a..
                                                                                                                                                                 yy
                                                                                                                                                                  . ..                       ,
                                   gU.
                                  ...       f4u#,
                                                '
                                                Y.. .                               (.0        .




                      p                                                (yyg u.vnz.azz,i.mpkx?
                                                                                            -y-
                                                                                              p
                                                                                              zyazpu,
                                                                                                    .
                                                                                                    e/                                                                                  . .,
             > , 7,-  -A tt/z; )
                   w? d                                                     ,
                                                                                                       #.
                                                                                                        L'- c, ''.                            .
                                                                                                                                          wv y.
                                                                                                                                              nk .,,                    z7jwz-zpe,, c'
                                                                                                                                                                                     tag;
                                                                                                                                                                                        y
                                                                                                                                                                                         '
                      -
                                        ,
                                                                                                       V
         --d                            -' .
                                           ' y
     Xxys,zZ V  . '  y.
                     .
                     J )W. g
                           ,   n. .
                                  oj
                                   ,
                                     s
                                     .
                                     y   ).. z.z.   s,
                                                       . , y y. .ygvy
                                                     .



            wz -      zz-
                        ywx     ys ja
                                    /yj    y,
                                            . ; yyygg,              .ys
     .


                                      ,
     '' ''
                  z           y).t7 o,z. ,.wsazu   -/g g.   o.
                                                             '
                                                             dk ; .                       ,.

     Sz
       dJ ' - xu.   p'
                     ,'
                      .u 4.. .                    . ..y, s4 v,   z .,                                                  .




        Z
                      X .' .A zy-      M y . W. -                                                                                                                         .
                                                                                                                                                                                '
                                                                                                                                                                                        ,.



              t     . W - / wv zqu y-       o,
                                             t. v.e 'h        ,t/
                                                                xe              .
                                                                                                           '
                                                                                                               .               ,..
                                                                                                                                      .




       Jzzii'4X- .                            /      t
                  /. t:, .   y- X ,d*k. 4 ' a.z(w''' '''
      t
      rs
       j
       /r.-'
         (?sA
                '*                 ' -/.
                                    -, /
                                                x

                                                                       .X é
                                                                            , ..uùv
                                                                                  u .wg//-s
                                                                                          ezr
                                                                                            y.A,
                                                                                               >--#- ',
                                                                                                      32. l'
                                                                                                           yscw,x-s
                                                                                                                ..z
                                            k
                                                                                                       z                                            .                                            w
                                                                                r                  .
                                                                                                   y                           sk
                                                                                                                                o,,.
                                                                                                                                   y,
                                                                                                                                    y.
                                                                                                                                     w              . a,
                                                                                                                                                       ajyyygcy.u
         44                                                  *.> zudf 'x2
             e-.                                     ZIZ,
                                                        .wZ        .        , 1..4.                s
                                                                                                   .
                                                                                                       Few ,                         - wzk,  a,
                                                                                                                                          .e ..
                                                                                                                                              ygz?,x - n                -.
                                                                                                                                                                         s v
         zd-w z?'n
                 f-
                              -6.
                                c wv                                                L#7 ' '.,
                                                                                            ' v
                                                                                              m,      .
                                                                                                v)'yzZU
                                                                                                      éJ-tk? ,..
                                                                                                               .
                                                                                                               . . .q.,;, vu
         z X
         w
                                                                                                                               (                   w y             jy
     h mug.t,pw   t           .
                                                         '                           û f.
                                                                                    go u
                                                                                                - Jey, /,  t
                                                                                                           '.
                                                                                                            4x6 Xy
                                                                                                                 *&'
                                                                                                                   c
                                                                                                                   v'
     z
       fma,
          hhu.
             tupz.
                 ,                                                                  c.
                                                                                     A ' '' ,
                                                                                            u,.
                                                                                              '
                                                                                              X.'%- .
                                                                                                 ,    ,7
                                                                                                       /,'.-
                                                                                                           w,=7 x ' ,
                                                                                                       -''-'-k.                                         ,




     mjqf 'tvïe-,zzwqzéYz                                                                                              .s4:...
                                                                                                                             g'y
                                                                                                                               p.z'y .v . . ystjccyy,
                                                                                f .                            /
                          RN                                 .z770                   u   X>. *
    Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 50 of 52
'




                                                                zxzz, 7- .
                                                                         wsàkZzaYsY.'wz    .




                                                                             z
                                                                             '
                                                       /                                   a
         A                    zz Zg
                                  'vf
                                    zyyway-
                                         'y..zx,x-.uz
                                                    '
                                                    #'
                                                    >szzgswxszwt
                                                   z,
                                                               azv
                  z .
                 o,
                    , p-,vz .
                            #
                                    ?
                                              / y,yv.
                                                    fzvycy,yyy s.sw
                                                                zz
                                                                  ..yy..
                                                                       u,x                     .




     X -csvow,,
              .
              vW
               ':w-cqfx z-J.
                           '
                           z ..'
                               , A,/-
                                   zy.
                                     > /,
                                        '
                                        u,/, x,
                                     g.. . /
                                     .
                                              ',Jz-
                                              y   y                                                '
                                                                                                            .        ..


                 V/r '
                     , yyjxz Xs
                              % , Zs wwawyap Vr gyyyy                                                                 .




                         $7,mTvV s git   zt
                                          r?-aww
                                               .hg
                                                 'Vc
                                                   t
                                                   wx.
                                                    yw g
                                                       X j p.wzx
                                                              ,zwz
                                                                urez
                                                                   x .'yu
                                                                       yuy
                                                                         jgy'
         '



                                 .   '   .
                                         X         zz  ,                  y.
                           z,seo   ,
                              //w'/' :z.e/-
                                         z>v.#.n       n..
                                                                                      t
                                                                                      '/Z                  zu,t..(Zm y.yxz -Y zzzz /. ,
                                                                                                                                      o
                                                                                                                         jj
                                                                                                                          y
                                                                                                                          jj
                                                                                                                           ii
                                                                                                                            '
                                                                                                                            l
                                                                '                                                                                               ,



                              j
                              -
                              j
                              r
                              p
                              l
                              jlli
                                 l
                                 :
                                 q
                                 S
                                 ii
                                 j
                                 ll
                                  ''
                                   E
                                   ;i
                                    !
                                    '
                                    $         ..
                                                        '

                                                       ..
                                                                :
                                                                .;
                                                                 !:
                                                                 1!
                                                                  .
                                                                  1
                                                                  -
                                                                  '      .   .
                                                                                 j
                                                                                 ,;
                                                                                                                          j,,--.
                                                                                                                          ,j
                                                                                                                               ,,..
                                                                                                                           ------
                                                                                                                                      ,        -,
                                                                                                                                                --,-,..,.




               ,,w (iv': k
                         z/
                          '/zWz'
                               ,.X,.
                                   ,czf.
                                       t-
                                        vzw.
                                           ew,z
                                              ,g
                                               ;=/.'
                                                   $,>zJ. ,
                                                          X.
                                    ..                                            ;
                                                                                 ,,
                     '


             t<4Q'*z:o Xw
                     ,




                                          zza yf-u apzv -yyyu.y ..                                                                     .              .             '
                                                                                                                                                                    y ..
     kr
     w                             ;,zz.#'tp-.
                                         .-  N '
                                               z'oqztv''v -.e'wx.zr.'-                                           '                                              z
            J                                       W.V.
                                                       .
                                                       z.
                                                        ,z eA . ' .
                                                                  =z/,r,,
                                                                        .e .                                                               z
                                                                                                                                                                    z
     Xfpou-â'
     '                                             . .    yvow oy. s.
                                                                    y yy-ox.                                                               .
                                                                                                                                                            c

         N.
          ovyz -# v,
     '- - -
     '
                 '

                   w vpz>.>->,y,,
                                s.?oJ.
                                     r. y. ezr- AA-
                                                  X'        -


               yAv, zotx.0 ,       .A c .
                                     .
                                                                             .

                             s CoV'               --
                                                   zz . z+'a.
     vtcs-/-
           #,  3  yy
           sslxt. . Xyo
                             y  .
                      X/'>zye ' '
                                  a..
                                    ;       ,
                                            .s ywuo   cv
                                                       y
                                  A T X ,,9dZ.       '
                                                     >/* -4-
       yy ',J:-
             '
               ay.
                 tp           .

     z
      z           V        Z6.
                        z ,.
                              f .,;
                                  X . cpcevzx .
                                              z,
                                               IzY- c =,.
                              V
                              >                                                                        y                               tp sy.&
                                                   .

     .
                                                                                      ''               & IYC.d   '' ' .
                                                            z    .

     ,
         ''Y 5
             zf
              u                                             a,c. .z.
                                                                   ,. , . ,.. .w g
                                                                                 z
                                                                                 .wws,w
                                                                                 y    .
                          c
                                    f, oa                                    '.
                                                                              u.4yoW w--                                              X szszx z
                                                                                                                                              .
                                                                                                                                              tcwoy.
                              vs
     V.
      /.-a V<m',
               *. Wwyypyy,&. y ya     j.m uyuga
                                              .                      k

     '
               tn,zwzot' zww ozz
                               y
                               st uvtyvvi./
     /s x                                                                    ï
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 51 of 52




                                     zz
                                      yw)oa
                                          l fA?WMX'
                     V-
                     ' <rz .
                           X zc,
                               rW'.z
                                   Z?                                                                                      -        ..
                                                                                                                                         '



                                                                               z                  m ufvs
                                                                                                       -.                  +                 ?
         T%../
             z.
              -
              /JV
                aky , w,V
         %+//-+ , 'yuw A x t
                           l                                               J ' . . z,
                                                                                    r.
                                                                                                      v;
                                                                                                       .
                                                                                                       ,
                                                                                                       c/ z
                                                                                                          ,
                                                                                                          -
                                                                                                          f.', . '
                                                                                                                 z
                                                                                                                 -
                                                                                                                 1
                     w.                      ouy ,,y.zz..A /zg v                                          ,.      . .l,ul .z
                                                                                                                           .x

         FL-
           4?-
             z
             4-> 'a,4.
                     .
                     $yx.
                        t- '- -' '
                                 k.
                                         )

         téztïz
              yV.            /
 '




               V
               .yaosw).
                      zX
                       .y-
                         g,X cyw-,
                                 u,- .s .A%,x,u.
                                  z.           0.
                                                                                          .   y       w
         X at,ou.uo W V
         -       '
                                                              .                wv aavw .,z.ps                         Vt
                                                                                                                       w? tt
                                                                                                                           J t?...u
     zY
     .'
      u,)
      v .x,,) '
         .
              -z
               /'
                sz
                 -
                 / yj
                    ,ac
                      ...uvouvy- yyy
                                   '                          .




      J vzjA'* w .y. yzv a                                                                          y zy,..- z,.
     f-
      #juow .z:z/
             .
                 ,-
                  .
                  /
                  ,.
                   ,
                   &x                                                                         ,) aa
                                                                                                  f
                                                                                                  y ,:<..   <,                           ,
                                                                                                                                                 ax ,-

         ;t vv Tz                            .
                                             zyk/-
                                             -  zih
                                                  a ' . o'                                                .
                                                                                                          ,zy'
                                                                                                             oas >'
                                                                                                                  k- szao
                                                          ;s,
                                                            s,,xz .g
                                                                   . ,s? ,                                                               )
                 Xt
                  zzl ,
                      -z                     .
                                                                           .,
                                                                            .
                                                                            u,vgstv.r,
                                                                                     ,a-y .
     04 értzftfl=.wzw )cl-z 2.v
                         .               t
                                            !     vta'yyz
                                                       1xy.-
         =
                    ap        . ;az,k .
                                      zezwz      .m .
     .  &&
         'w'
           >
           e'
            -Jw
              - J+ p #4
                     . z'-7
                     w
                     ,    ' z,
                             x-v t,
                                              s AKy.gvcyx                      .                              .        ,
                                                                                                                       .
                                                                                                                       .


     - '
     f
     ,
       gJ /-uu.l X 's/jy . . gy jzo ),
                                     v
                                                     .


                                                     wx       -J. 7,
         ' zysr ,- N aoez j,.
                            -
                            ,..p
                                             Yaz,w                -
                                                                               .



                                                                                          X z.o - y ',                                       .#lx.
                                                         JJ' Z ev,w
                                                          .
                                                                            -
                                                                            '
                                                                            -
                                                                            '
                                                                       YZ z2 ,
                                                                       '
                                                                           , k
                                                                             l
                                                                             i-
                                                                              k
                                                                              ;
                                                                              :-
                                                                              !
                                                                             --
                                                                             r,
                                                                              r,
                                                                               ..
                                                                                r
                                                                                ;
                                                                                r
                                                                                I
                                                                                ;- t
                                                                                    '


                                                                                   ,y
                                                                                    ,!
                                                                                    ë,r           .
                                                                                                          6
                                                                                                          -
                                                                                                          ,q
                                                                                                          '
                                                                                                          .
                                                                                                           1
                                                                                                           L
                                                                                                           -
                                                                                                           .
                                                                                                           '
                                                                                                           L
                                                                                                           '
                                                                                                           ï
                                                                                                           :-
                                                                                                            i
                                                                                                            L
                                                                                                            ;;
                                                                                                             é
                                                                                                             '-
                                                                                                              ,
                                                                                                              '
                                                                                                              ï
                                                                                                              '
                                                                                                              -
                                                                                                              ,
                                                                                                              j
                                                                                                              :
                                                                                                              !'
                                                                                                               .
                                                                                                               '
                                                                                                               '
                                                                                                               -
                                                                                                               ë
                                                                                                               ,
                                                                                                               -
                                                                                                               .:
                                                                                                                -
                                                                                                                ,
                                                                                                                --
                                                                                                                .'
                                                                                                                 :
                                                                                                                 -
                                                                                                                 t
                                                                                                                 !
                                                                                                                 1
                                                                                                                 !
                                                                                                                 p..
                                                                                                                  -,
                                                                                                                   ;
                                                                                                                   -
                                                                                                                   j
                                                                                                                   k
                                                                                                                   -
                                                                                                                   ;
                                                                                                                   r
                                                                                                                   :,
                                                                                                                    '-'
                                                                                                                    - -
                                                                                                                      ,
                                                                                                                               --
                                                                                                                                -

                                                                                                                                                        ,.
                                                                                                                                                        .,
     a.zcp               p
                         4
                           $j W
                             .

                          yz C
                                 y ,
                                   xy
                                    ,   s
                              cAW. 'x . ')
                                          sy
                                           yy jys z yv
                                                     yyw. .
                                                          y   wy   z!                         .


                                 '
                                                            za.z.tx                                               .                               . .



     o/ s m'v/. w -
                  (o >e- é azyv . ay
                                  Lûouo
                                    zja ,
                                        n.'
                                          Ds,
                                            uc.
                                              apx/,
                                                  .
                                                  ,
                                                  /u
                                                 '

                                          p   s.                                                                                                             ,
Case 0:18-cv-61047-UU Document 239 Entered on FLSD Docket 07/23/2019 Page 52 of 52

            4


      July 18,2019


      From : ChristineTucker                                                     FILED RY                D.C.
             4601CoastW ay
             Bellingham ,W A 98226
                                                                                        JUL 23 2919
                Clerkofthe Court                                                         A> lAE.Nœ j.E
                                                                                        n a U S = cm
                US Distrid Court                                                        s.o.œ * .-MI
                                                                                                   AMI
                400 N.M iamiAve.
                M iam i,FI33128

      RE:       USA v US Stem CellClinicand others.Case 19-cv-61047-UU

      Pleasedo notapproveofthisInjunction.W hyisthisbeingconsideredand/orhow didthisevencome
      about?

      Forme,doing the SVFisworking so wellthatithasmeetmy needsnotto go into surgeryform yfeet
      and knees.W ithonly onetreatment,Ihave had no side effectsbutonly improvem ent,to be able to
      walkw lthouta lotofpain.

      On M arch 5tb#2019 atBellevue Pain Institute in W ashingtonState, Ihad SVF procedure. Thisprocedure
      includedaIItoes,bothkneesand L5/L4 ofthespine.Evenfrom thestartlknew Ithattherewasa
      chanceto 1would need moretreatmentsand to include neck. MycellsarebankedatUSStem Celtjnc
      forreason thatIcould use the stem cellsin thefuture.

      1could have had allthe surgerieswith my health insurance and M edicare Plan B with Iittle costto m e,
      which would includea Iotofpain and with no guaranteed ofbeing successful. Ichoice to go notthe
      cheapestway butto go with som ethingthathad a betterguaranteed on being successful, Stem Cell.
      :anking the cellswlth U.S.Stem Cell,Incwasin good faith on my partknowingthatthey were doing the
      research thatIbelieve in would help everyone.

      Itappearsto methattheinjunction Isawaytocutresearchbyitsknees.Atleastmodifledtheinjundion
      notto be destroyed tlssue banksam ples.whatlsalready In the bank.


      Respectfully,


      &.= Y>
      ChristineTucker
      xtuc4lg@ gm ail.com
      (619)672-6808
